AGREEMENT AND PLAN OF MERGER

BY AND AMONG

OSMOTICS PHARMA, INC.,

ONSOURCE CORPORATION

AND

ONSOURCE ACQUISITION CORP.

DATED AS OF APRIL 8, 2005


TABLE OF CONTENTS



SECTION 1: GENERAL DEFINITIONS *



SECTION 2: THE MERGER *





SECTION 3: APPROVALS AND REGULATORY MATTERS *





SECTION 4. ADDITIONAL AGREEMENTS *





SECTION 5: MERGER CONSIDERATION *





SECTION 6: CERTAIN EFFECTS OF MERGER *





SECTION 7: POST-MERGER GOVERNANCE AND COVENANTS *





SECTION 8: COVENANTS AND CONDITIONS OF CLOSING *





SECTION 9: REPRESENTATIONS AND WARRANTIES OF OPI *





SECTION 10: COVENANTS OF OPI *





SECTION 11: REPRESENTATIONS AND WARRANTIES OF ONSOURCE AND Acquisition *





SECTION 12: COVENANTS OF THE ACQUIRING COMPANIES *





SECTION 13: TERMINATION *





SECTION 14: INDEMNIFICATION *





SECTION 15: NONDISCLOSURE OF CONFIDENTIAL INFORMATION *





SECTION 16: EXPENSES *





SECTION 17: MISCELLANEOUS *



Exhibit List

Exhibit 4.1 OPI Financial Statements and OPI Pro Forma Financial Statements
Exhibit 4.3(i) Technology Transfer Agreement
Exhibit 4.3(ii) Sublicense Agreement
Exhibit 4.3(iii) Non Compete Agreement
Exhibit 4.10 IB Warrants
Exhibit 5.1(a) OPI Common Stock Conversion Table
Exhibit 5.1(b)(i) Certificate of Designation of Rights and Preferences of the
OnSource Series A Convertible Preferred Stock
Exhibit 5.1(b)(ii) Certificate of Designation of Rights and Preferences of the
OPI Series A Convertible Preferred Stock
Exhibit 5.1(c) OPI Stock Option Conversion Table
Exhibit 5.1(d)(i) OnSource Debenture issued to OnSource legal counsel
Exhibit 5.1(d)(iii) OnSource Warrant or Shares issued to Bathgate Capital
Exhibit 5.1(e)(i) Promissory Note from OnSource to Osmotics with a face value of
$1,200,000
Exhibit 5.1(e)(ii) Assignment and Assumption Agreement
Exhibit 5.2 Voting Agreement.
Exhibit 5.7 Form of OnSource Common Stock Subscription Agreement
Exhibit 5.8 Form of OnSource Option Agreement
Exhibit 5.9 Form of OnSource Preferred Stock Subscription Agreement
Exhibit 5.10 Closing Escrow Agreement
Exhibit 7.2(b)(i) Resignations of OnSource Executive Officers
Exhibit 7.2(b)(ii) OPI Officers' Employment Agreements
Exhibit 8.2(h) OPI New Contracts
Exhibit 8.3(h) OnSource and Acquisition New Contracts
Exhibit 8.4(a)(ii) OPI CEO Certificate
Exhibit 8.4(a)(iii) OPI CEO and CFO Certificate
Exhibit 8.4(a)(iv) OPI Secretary Certificate
Exhibit 8.4(a)(vi) Statement of Merger
Exhibit 8.4(b)(ii) Form of OnSource Option Agreement
Exhibit 8.4(b)(iii) President Certificates of the Acquiring Companies
Exhibit 8.4(b)(v) CFO and CEO Certificates of the Acquiring Companies
Exhibit 8.4(b)(vi) OnSource and Acquisition Secretaries' Certificates
Exhibit 9.4 OPI Corporate Authority
Exhibit 9.7 OPI Taxes
Exhibit 9.8 OPI Liabilities
Exhibit 9.9 OPI Post Balance Sheet Changes
Exhibit 9.10 OPI No Breaches
Exhibit 9.11 OPI Condition of Assets
Exhibit 9.13 OPI Intellectual Property
Exhibit 9.14 OPI Liens and Encumbrances
Exhibit 9.15 OPI Employee Matters
Exhibit 9.16 OPI Legal Proceedings and Compliance with Law
Exhibit 9.17 OPI Contract Schedules
Exhibit 9.20 OPI Environmental
Exhibit 11.2 OnSource Subsidiaries
Exhibit 11.4 OnSource and Acquiring Corporate Authority
Exhibit 11.6(a) OnSource Capitalization
Exhibit 11.6(b) Acquisition Capitalization
Exhibit 11.7 OnSource and Acquisition Taxes
Exhibit 11.8 Acquiring Companies Actions, Proceedings, Etc.
Exhibit 11.9(a) OnSource Post Balance Sheet Changes
Exhibit 11.9(b) Acquisition Post Balance Sheet Change
Exhibit 11.10 Acquiring Companies No Breaches
Exhibit 11.11 Condition of Acquiring Companies' Assets
Exhibit 11.13 Acquiring Companies Intellectual Property
Exhibit 11.14 Acquiring Companies Liens and Encumbrances
Exhibit 11.15 Acquiring Companies Employee Matters
Exhibit 11.16 Acquiring Companies Legal Proceedings and Compliance with Law
Exhibit 11.17 Acquiring Companies Contract Schedules
Exhibit 11.20 Acquiring Companies Environmental

                                            AGREEMENT AND PLAN OF MERGER

        THIS AGREEMENT AND PLAN OF MERGER (the "Agreement") is made and entered
into this ___ day of March, 2005, by and among OSMOTICS PHARMA, INC., a Colorado
corporation ("OPI"); ONSOURCE CORPORATION, a Delaware corporation ("ONSOURCE");
and ONSOURCE ACQUISITION CORP., a Colorado corporation which is a wholly-owned
subsidiary of ONSOURCE ("Acquisition"). OPI, ONSOURCE and Acquisition are
hereinafter sometimes individually referred to as a "party" and collectively as
the "parties".

WITNESETH:

WHEREAS, OPI is engaged in the development of pharmaceutical technologies and
products; and

WHEREAS, ONSOURCE is or will be at Closing, as hereinafter defined, the owner in
the aggregate of ten (10) shares of the issued and outstanding Acquisition
Common Stock, $.001 par value per share, representing all the issued and
outstanding shares of the capital stock of Acquisition; and

WHEREAS, ONSOURCE desires to acquire OPI by the merger of Acquisition with and
into OPI, with OPI to be the surviving corporation; and

WHEREAS, for federal income tax purposes, the merger of Acquisition and OPI is
intended to qualify as a tax-free reorganization pursuant to Section 368 of the
Internal Revenue Code of 1986, as amended (the "Code"); and

WHEREAS, the parties hereto desire to set forth certain representations,
warranties and covenants under which a merger of Acquisition and OPI will occur.

NOW, THEREFORE, for and in consideration of the premises, the mutual
representations, warranties and covenants herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby covenant and agree as follows:

SECTION 1: GENERAL DEFINITIONS

For purposes of this Agreement, the following terms shall have the respective
meanings set forth below:

        1.1     Affiliate. "Affiliate" of any Person shall mean any Person
Controlling, Controlled by or under common Control with such Person.

        1.2     Agreement. "Agreement" shall include this Agreement and any and
all documents and instruments executed in connection with the Merger (as
hereinafter defined).

        1.3     Best Knowledge. "Best Knowledge" shall mean both what a Person
knew as well as what the Person should have known had the Person exercised
reasonable diligence. When used with respect to a Person other than a natural
person, the term "Best Knowledge" shall include matters that are known to the
directors and officers of the Person.

        1.4     Control. "Control" and all derivations thereof shall mean the
ability to either (i) vote (or direct the vote of) 50% or more of the voting
interests in any Person or (ii) direct the affairs of another, whether through
voting power, contract or otherwise.

        1.5     Exchange Act. "Exchange Act" shall mean the Securities Exchange
Act of 1934, as amended.

        1.6     Fiscal Year. "Fiscal Year" shall mean a twelve-month period
beginning January 1.

        1.7     Governmental Authority. "Governmental Authority" shall mean any
and all applicable foreign, federal, state or local governments, governmental
institutions, public authorities and governmental entities of any nature
whatsoever, and any subdivisions or instrumentalities thereof, including, but
not limited to, departments, boards, bureaus, commissions, agencies, courts,
administrations and panels, and any division or instrumentalities thereof,
whether permanent or ad hoc and whether now or hereafter constituted or
existing.

        1.8     Governmental Requirement. "Governmental Requirement" shall mean
any and all applicable laws (including, but not limited to, applicable common
law principles), statutes, ordinances, codes, rules regulations,
interpretations, guidelines, directions, orders, judgments, writs, injunctions,
decrees, decisions or similar items or pronouncements, promulgated, issued,
passed or set forth by any Governmental Authority.

        1.9     Legal Requirements. "Legal Requirements" means applicable common
law and any applicable statute, ordinance, code or other laws, rule, regulation,
order, technical or other standard, requirement, judgment, or procedure enacted,
adopted, promulgated, applied or followed by any Governmental Authority,
including, without limitation, any order, decree, award, verdict, findings of
fact, conclusions of law, decision or judgment, whether or not final or
appealable, of any court, arbitrator, arbitration board or administrative
agency.

        1.10     Net Worth. "Net Worth" shall mean the assets of a Person minus
the liabilities of the Person, as of a given date as determined in accordance
with generally accepted accounting principles, consistently applied with prior
periods.

        1.11     Person. "Person" shall mean any natural person, any
Governmental Authority and any entity the separate existence of which is
recognized by any Governmental Authority or Governmental Requirement, including,
but not limited to, corporations, partnerships, joint ventures, joint stock
companies, trusts, estates, limited liability companies and associations,
whether organized for profit or otherwise.

        1.12     Exhibit. Unless otherwise stated herein, the term "Exhibit"
when used in this Agreement shall refer to the Exhibits to this Agreement. The
Exhibits to this Agreement may be attached to this Agreement or may be set forth
in a separate document denoted as the Exhibits to this Agreement, or both, and
such Exhibits are incorporated herein by reference for all purposes.

        1.13     Section. Unless otherwise stated herein, the term "Section"
when used in this Agreement shall refer to the Sections of this Agreement.

        1.14     Securities Act. "Securities Act" shall mean the Securities Act
of 1933, as amended.

        1.15     Taxes. "Tax" and "Taxes" shall mean any and all income, excise,
franchise or other taxes and all other charges or fees imposed or collected by
any Governmental Authority or pursuant to any Governmental Requirement, and
shall also include any and all penalties, interest, deficiencies, assessments
and other charges with respect thereto.

SECTION 2: THE MERGER

         2.1     The Merger. Subject to the terms and conditions of this
Agreement, at the Effective Time (as defined in Section 2.3 herein). Acquisition
shall be merged with and into OPI upon the terms and conditions set forth herein
(the "Merger") as permitted by and in accordance with the Colorado Business
Corporation Act (the "CBCA"). Thereupon, the separate existence of Acquisition
shall cease, and OPI, as the surviving corporation in the Merger (the "Surviving
Corporation"), shall continue to exist under and be governed by the CBCA, with
all its purposes, objects, rights, privileges, immunities, powers and franchises
continuing unaffected and unimpaired by the Merger. The name of the Surviving
Corporation shall be "Osmotics Pharma, Inc."

        2.2     Filing. As soon as practicable following fulfillment or waiver
of the conditions specified in Sections 8.2 and 8.3 hereof, and provided that
this Agreement has not been terminated pursuant to Section 13 hereof,
Acquisition and OPI will cause a Statement of Merger to be executed,
acknowledged and filed with the Secretary of State of Colorado as provided in
applicable provisions of the CBCA and obtain a copy of the Statement of Merger,
as filed with and certified by the Secretary of State of the State of Colorado.

         2.3     Effective Time of the Merger. The Merger shall become effective
immediately upon the filing of the Statement of Merger with the Secretary of
State of the State of Colorado in accordance with the CBCA. The date and time of
the completion of such filings is herein sometimes referred to as the "Effective
Time." Notwithstanding the foregoing, the parties agree that the effective date
of the Merger for all tax and accounting purposes (the "Effective Date") shall
be April 1, 2005.

        2.4     Closing; Closing Date. Subject to the terms and conditions set
forth in the Agreement, the consummation of the transactions referenced above
shall take place (the "Closing") within five (5) business days following the
satisfaction, or waiver, of all conditions to Closing, but in no event later
than April 30, 2005, at 10:00 a.m. Mountain Time at the offices of Bathgate
Capital Partners, 5350 South Roslyn Street, Denver, Colorado, or at such other
time, date and place as OPI and Acquisition shall designate (the "Closing
Date").

SECTION 3: APPROVALS AND REGULATORY MATTERS

        3.1     OPI Shareholder Approval. As promptly as practicable after the
date hereof, OPI shall obtain the approval of the Merger and the other
transactions and agreements provided for or contemplated by this Agreement by
the OPI shareholders (the "OPI Shareholders") in conformity with the
requirements of the CBCA and the OPI Articles of Incorporation.

        3.2     Disclosure Document. This Agreement shall be duly submitted to
the OPI Shareholders for the purpose of considering and acting upon this
Agreement in the manner required by law at a meeting of the OPI Shareholders on
a date selected by OPI. In connection with the OPI shareholder meeting, OPI will
furnish the OPI Shareholders with a proxy statement in respect of the OPI
shareholder meeting (the "Proxy Statement"). Further, in order to complete the
Merger in conformity with the requirements of Rule 506 of Regulation D and/or
Section 4(2) of the Securities Act and the information requirements thereunder,
the Acquiring Companies will be required to provide the OPI Shareholders with
certain information and disclosures (the "Exemption Disclosures"). The parties
agree that they will cooperate with each other in connection with the
preparation of the Proxy Statement and Exemption Disclosures and, to the extent
practicable, prepare one integrated disclosure document that satisfies the legal
requirements applicable to both the Proxy Statement and Exemption Disclosure
(hereafter the "Disclosure Document"). In connection with the preparation of the
Disclosure Document, the Acquiring Companies and OPI will each furnish to the
other party the information relating to that party required by the applicable
securities laws to be included in the Disclosure Document. The Acquiring
Companies and OPI each represent and warrant to the other that at the time of
the OPI Shareholders' meeting, the Disclosure Document, insofar only as it
relates to the disclosing party and containing information furnished by the
disclosing party specifically for use in such Disclosure Document, will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

        3.3     Income Tax Considerations. It is the intention of the parties
hereto that the Merger provided for in this Agreement will qualify for treatment
as a tax-free reorganization under Section 368(a)(2)(E) of the Code and the
parties will agree to undertake all commercially reasonable appropriate actions
necessary both before and after the Effective Date of the Merger to effect such
treatment. Notwithstanding the foregoing, neither ONSOURCE nor any of its
affiliates shall have any liability whatsoever to OPI or the OPI Shareholders
for the treatment ultimately accorded the Merger by federal or state taxing and
regulatory authorities; and OPI shall bear all responsibility for any tax or
other assessment levied, imposed or assessed by any regulatory or governmental
authority on OPI by virtue of the consummation of the Merger and the other
transactions provided for in this Agreement. The OPI Shareholders shall bear all
responsibility for any tax or other assessment levied, imposed or assessed by
any regulatory or governmental authority on the OPI Shareholders by virtue of
the consummation of the Merger or other transactions provided for in this
Agreement.

        3.4     Compliance with Securities Laws. The Merger provided for in this
Agreement shall be undertaken in reliance upon an exemption from the
registration requirements contained in Section 5 of the Securities Act and set
forth in Section 4(2) of the Securities Act and Regulation D thereunder. All
shares issued to the OPI Shareholders in connection with the Merger shall be
"restricted securities" within the meaning of Rule 144 under the Securities Act.

        3.5     Restrictive Legend. Certificates representing the shares of
ONSOURCE common stock issued in connection with the Merger shall be "restricted
securities" under the Securities Act and shall bear the following restrictive
legend:

The shares represented by this certificate have not been registered under the
Securities Act of 1933 (the "Act") and are "restricted securities" as that term
is defined in Rule 144 under the Act. The shares may not be offered for sale,
sold or otherwise transferred except pursuant to an effective registration
statement under the Act, or pursuant to an exemption from registration under the
Act, the availability of which is to be established to the satisfaction of the
Company.

        3.6     Dissenter Rights. At all times, and as applicable, ONSOURCE and
OPI shall comply with applicable Legal Requirements including, without
limitation, the payment of cash for dissenting shares of OPI related to the
Merger. In the event that there are OPI dissenting shares related to the Merger,
ONSOURCE shall make the cash payment contemplated hereby.

SECTION 4. ADDITIONAL AGREEMENTS

        4.1     OPI Financial Statements. Not later than 45 days following the
Closing Date, OPI shall use its best commercially reasonable efforts to cause to
be prepared audited balance sheets, income statements, statements of cash flows
and stockholders' equity as of and for the two year period then ended (the "OPI
Financial Statements"). The OPI Financial Statements (including any related
schedules and/or notes), will show all liabilities, direct or contingent,
required at the time of preparation to be shown in accordance with U.S.
generally accepted accounting principles ("GAAP") and fairly present the
financial position and results of operations of OPI as of the date thereof and
for the periods indicated in accordance with GAAP, consistently applied with all
prior periods. Except as otherwise disclosed in this Agreement, OPI will have no
material liability or obligation of any nature (whether liquidated,
unliquidated, accrued, absolute, contingent or otherwise, whether due or to
become due) except those set forth on the OPI Financial Statements and except
current liabilities (determined in accordance with GAAP) incurred since the date
of the OPI Financial Statements incurred in the ordinary course of business,
consistent with past practice. The OPI Financial Statements shall conform in all
respects to the requirements of Regulation SB, Item 310 under the Securities
Act. The OPI Financial Statements to be prepared following the Closing shall
also include pro forma financial information (the "OPI Pro Forma Financial
Information") in accordance with the requirements of Regulation SB, Item 310.
OPI agrees to indemnify, defend and hold harmless ONSOURCE and its respective
past and present officers and directors from any debt, damage, liability or
obligation whatsoever arising from any failure on the part of OPI to prepare the
OPI Financial Statements and Pro Forma Financial Information. All costs and
expenses incurred in connection with the preparation of the OPI Financial
Statements and the OPI Pro Forma Financial Information, including fees and
disbursements of the Auditor, shall be borne exclusively by OPI. The OPI
Financial Statements and the OPI Pro Forma Financial Statements are attached
hereto as Exhibit 4.1.

        4.2     OPI Financial Condition. At Closing, OPI shall have no
liabilities or obligations of any nature, whether liquidated, unliquidated,
accrued, absolute, contingent or otherwise, whether due or to become due except
for (i) the obligations and liabilities set forth herein and in Exhibit 4.1
hereof, (ii) ongoing contractual commitments under licenses from the Regents of
the University of California and Brigham Young University (the "OPI Contracts"),
and (iii) obligations incurred in the ordinary course of business. OPI agrees to
indemnify, defend and hold harmless ONSOURCE from any debt, damage, liability or
obligation incurred prior to the Closing Date not specifically approved in
writing by ONSOURCE or otherwise disclosed in this Agreement (an "OPI
Undisclosed Liability"). If indemnity is not promptly paid for any OPI
Undisclosed Liability, then the shares to be distributed to the OPI Shareholders
from the Closing Escrow shall be reduced by the value of any OPI Undisclosed
Liability as set forth in the Closing Escrow. The provisions of this Section 4.2
shall terminate upon OPI delivering the OPI Financial Statements showing the
absence of any OPI Undisclosed Liabilities.

        4.3     OPI Pre-Closing Actions. Prior to Closing, OPI shall enter into
an agreement with Osmotics (the "Technology Transfer Agreement"), attached
hereto as Exhibit 4.3(i), to transfer and assign to OPI all right, title and
interest of Osmotics in and to any and all intellectual property rights related
to prescription applications of the barrier repair technology (the "Barrier
Repair Technology") licensed from the Regents of the University of California
(the "UCSF Agreement") as well as to remove itself as a co-licensee under the
license agreement with Brigham Young University (the "BYU Agreement") for the
rights to certain cationic steroid molecules (the "CSMs)". The patents
underlying the UCSF Agreement and the BYU Agreement are herein collectively
referred to as the "IP." Osmotics shall convey the IP to OPI free and clear of
all claims, debts, obligations or liabilities, liens or encumbrances; provided,
however, that OPI shall assume and agree to pay any and all royalties, fees and
other sums due and owing to third parties under the licenses covering the IP.
Osmotics shall obtain the consents of all third parties necessary to assign the
IP to OPI. Until such time that Osmotics can obtain all necessary third party
consents, Osmotics shall enter into a sublicense agreement with OPI whereby
Osmotics will provide OPI with exclusive worldwide rights to all prescription
applications of the Barrier Repair Technology and will covenant not to compete
in such applications in any manner that may materially adversely affect the
market for such prescription products (the "Sublicense Agreement"), the
Sublicense Agreement is attached hereto as Exhibit 4.3(ii). Additionally,
Osmotics will also enter into a non compete agreement related to all
applications of the CSM technology underlying the BYU Agreement (the "Non
Compete Agreement"), the Non Compete Agreement is attached hereto as Exhibit
4.3(iii). The execution of the Sublicense Agreement and Non Compete Agreement
shall be a condition precedent to closing the Merger in the event that all
assignment consents have not been obtained.

        4.4     Notification of Certain Matters. OPI shall give prompt notice to
the Acquiring Company and the Acquiring Companies shall give prompt notice to
OPI of (a) the occurrence or non-occurrence of any event which would cause any
representation or warranty made by the respective parties in this Agreement to
be materially untrue or inaccurate when made and (b) any failure of Acquiring
Companies or OPI, as the case may be, to materially comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it
hereunder; provided, however, that the delivery of any notice pursuant to this
section shall not limit or otherwise affect the remedies available hereunder to
the party receiving such notice and, provided further, that the failure to give
such notice shall not be treated as a breach of covenant for the purposes of
this Agreement unless the failure to give such notice results in material
prejudice to the other party.

        4.5     Further Action. Upon the terms and subject to the conditions
hereof, each of the parties hereto shall use all commercially reasonable efforts
to take, or cause to be taken, all actions and to do, or cause to be done, all
other things necessary, proper or advisable to consummate and make effective as
promptly as practicable the transactions contemplated by this Agreement, to
obtain in a timely manner all necessary waivers, consents and approvals and to
effect all necessary registrations and filings, and to otherwise satisfy or
cause to be satisfied all conditions precedent to its obligations under this
Agreement.

        4.6     Public Announcements. OPI and the Acquiring Companies shall
consult with each other before issuing any press release or other public
statement with respect to the Merger or this Agreement and shall not issue any
such press release or make any such public statement without the prior consent
of the other party, which consent shall not be unreasonably withheld, delayed or
conditioned; provided, however, that a party may, without the prior consent of
the other party, issue such press release or make such public statement as may,
upon the advice of counsel, be required by law if it has used reasonable efforts
to first consult with the other party.

        4.7     Cooperation in Securities Filings. OPI shall provide such
written information regarding OPI, its business, its officers, directors and
affiliates, as is reasonably required by ONSOURCE for purposes of preparing any
notices, reports and other filings with the Securities and Exchange Commission
(the "SEC"). Moreover, following the Closing, the current officers and directors
of OPI shall provide such information as the post-closing management of ONSOURCE
shall reasonably request for the purpose of preparing any notices, reports and
other filings by ONSOURCE with the SEC, including but not limited to, in
connection with the preparation of any financial statements required to be filed
under the Exchange Act or Securities Act by ONSOURCE.

        4.8     Additional Documents. The parties shall deliver or cause to be
delivered such documents or certificates as may be necessary, in the reasonable
opinion of counsel for either of the parties, to effectuate the transactions
provided for in this Agreement. If at any time the parties or any of their
respective successors or assigns shall determine that any further conveyance,
assignment or other document or any further action is necessary desirable to
further effectuate the transactions set forth herein or contemplated hereby, the
parties and their officers, directors and agents shall execute and deliver, or
cause to be executed and delivered, all such documents as may be reasonably
required to effectuate such transactions.

        4.9     ONSOURCE Private Offering. ONSOURCE is currently undertaking a
best efforts private placement of its securities up to the maximum amount of
$2,000,000 (the "Debenture Private Placement"). The Debenture Private Placement
shall consist of units comprised of (a) a 6% convertible debenture (the
"Debenture"), payable in one year, and, for every $2.00 in principal amount of
Debenture, (b) one warrant exercisable for three years to purchase one share of
common stock at an exercise price of $2.00 per share and (c) one warrant
exercisable for three years to purchase one additional share of common stock at
an exercise price of $4.00 per share. The principal and accrued interest amount
of the Debentures shall be convertible into shares of ONSOURCE common stock at a
conversion price of $1.00 per share, subject to customary adjustments under
certain circumstances. The Debenture will be subject to mandatory conversion in
the event (i) the Debenture Registration Statement, defined below, is declared
effective, and (ii) the public trading price for the ONSOURCE common stock has
equaled or exceeded $2.00 per share for at least ten (10) consecutive trading
days. Investors in the Debenture Private Placement shall have an immediate
one-time demand registration right pursuant to which ONSOURCE shall exercise
best efforts to prepare and file with the SEC a Registration Statement
registering for resale under the Securities Act, the shares of common stock
issuable upon conversion of the Debenture and issuable upon exercise of the
warrants (the "Debenture Registration Statement"). The warrants issued as part
of the Debenture Private Placement shall be subject to redemption by ONSOURCE in
the event (i) the Debenture Registration Statement has been declared effective
by the Commission and (ii) the public trading price for the ONSOURCE common
stock has equaled or exceeded 137.5% of the applicable exercise price of the
warrant for at least ten (10) consecutive trading days. ONSOURCE shall agree
that for a period of 30 days following the effective date of the Debenture
Registration Statement, ONSOURCE shall not register for sale under the
Securities Act any additional shares of common stock and shall not sell any
securities consisting of shares of common stock or common stock equivalents at a
price of less than $2.00 per share.

        4.10     Investment Banking Warrants. At the Closing, ONSOURCE shall
grant and issue to Bathgate Capital Partners, LLC, as an investment banking fee,
warrants exercisable for five years to purchase 300,000 shares of ONSOURCE
Common Stock at an exercise price of $1.00 per share substantially in the form
attached hereto as Exhibit 4.10 (the "IB Warrants").

SECTION 5: MERGER CONSIDERATION

        5.1     Securities to be issued on Effective Date of Merger. On the
Effective Date of the Merger:

                        (a)     all issued and outstanding shares of common
stock of OPI (the "OPI Common Stock") shall be converted into 11,428,894 shares
of ONSOURCE Common Stock (the "ONSOURCE Common Stock") and Warrants exercisable
for two years to purchase 1,079,560 shares of ONSOURCE common stock at an
exercise price of $2.18 per share (the ONSOURCE Warrants"). The conversion rates
of the OPI Common Stock into the ONSOURCE Common Stock and ONSOURCE Warrants
shall be as set forth in Exhibit 5.1(a), attached hereto. (Note: The calculation
of the ONSOURCE Common Stock assumes that there are 948,158 shares of ONSOURCE
common stock and stock options to purchase 22,500 shares of ONSOURCE common
stock outstanding as of the Effective Date. Any changes in the number of issued
and outstanding shares of ONSOURCE common stock and stock options to purchase
ONSOURCE common stock will change the number of shares of ONSOURCE Common Stock
to be issued hereunder).

                        (b)     all issued and outstanding shares of Series A
Convertible Preferred Stock of OPI (the "OPI Preferred Stock") shall be
converted into an equal number of shares of ONSOURCE Series A Convertible
Preferred Stock (the "ONSOURCE Preferred Stock"). The ONSOURCE Preferred Stock
shall consist of one million (1,000,000) shares of Series A Convertible
Preferred Stock having a stated value of $4.00 per share. The Certificate of
Designation of Rights and Preferences of the ONSOURCE Preferred Stock, attached
hereto as Exhibit 5.1(b)(i), shall be identical to those of the currently
outstanding OPI Series A Convertible Preferred Stock, attached hereto as Exhibit
5.1(b)(ii). The ONSOURCE Preferred Stock shall have the following rights and
preferences:

                                        Voting Rights

: None, except as provided by law.



Dividend

: The ONSOURCE Preferred Stock shall accrue a dividend at the rate of six
percent (6%) per annum on the stated value thereof, payable annually. The first
annual payment will be due on April 30, 2005 in cash as a prepayment. Accrued
interest on all subsequent dividend dates shall be payable either in cash or in
shares of ONSOURCE common stock, valued at current market price, at the option
of ONSOURCE.

Redemption Right: None.



Conversion:

Each share of ONSOURCE Preferred Stock is convertible into one share of ONSOURCE
common stock, subject to adjustment under certain circumstances.



                                        Liquidation Preference

. $4.00 per share of ONSOURCE Preferred Stock.



                        (c)   all outstanding stock options to purchase common
stock of OPI (the "OPI Stock Options") shall be converted into stock options to
purchase 2,714,750 shares of ONSOURCE common stock at an exercise price of $1.00
per share and subject to the same terms and conditions as set forth in the
outstanding OPI stock options (the "ONSOURCE Stock Options"). The conversion
rate of the OPI Stock Options into the ONSOURCE Stock Options shall be as set
forth in Exhibit 5.1(c), attached hereto.

                        (d)     The ONSOURCE Common Stock, ONSOURCE Warrants,
ONSOURCE Preferred Stock and the ONSOURCE Stock Options (the "Merger Securities"
or "Merger Consideration") shall equal to 94% of the post-Merger fully diluted
shares of ONSOURCE, exclusive of (i) shares issuable under a convertible
debenture issued to ONSOURCE legal counsel for past services in the principal
amount of $50,000, a copy of which is attached hereto as Exhibit 5.1(d)(i), (ii)
shares issuable under the Debenture and Warrants sold by ONSOURCE in the
Debenture Private Placement defined and discussed in Section 4.9 hereof, (iii)
warrants issued to Bathgate Capital Partners as fees paid in connection with the
Merger, copies of which are attached hereto as Exhibit 5.1(d)(iii) (hereafter
collectively referred to as the "Excluded Shares").

                          (e)     ONSOURCE shall assume the promissory note in
favor of Osmotics in the original principal amount of $1,200,000 (the "Note"), a
copy of the Note is attached hereto as Exhibit 5.1(e)(i). ONSOURCE shall execute
the attached Assignment and Assumption Agreement substantially in the form
attached hereto as Exhibit 5.1(e)(ii) (the "Assignment and Assumption
Agreement"). The Note is payable in monthly installments of principal only of
not less than $120,000 and not more than $150,000 per month. The Note shall
mature and become due and payable in full in 12 months from the Effective Date.
The issuance of the Note shall satisfy the outstanding advance balance of
approximately $779,000 owed by OPI to Osmotics. Provided that if ONSOURCE
receives gross proceeds of at least $2 million in equity investment in the
Debenture Private Placement no later than March 31, 2005, it is agreed that
ONSOURCE will pay $100,000 in repayment of a bridge loan made by Joseph Salamon
to Osmotics Corporation, whereupon the total outstanding principal balance due
to Osmotics under the Note, and ONSOURCE's liability to Osmotics pursuant to its
assumption of the Note, shall be reduced by the principal amount of $100,000.

        5.2     Voting Agreement. At the Closing, Osmotics and ONSOURCE shall
enter into a Voting Agreement substantially in the form of Exhibit 5.2 hereto,
which shall provide that, until such time as the ONSOURCE Common Stock to be
issued to Osmotics pursuant to Section 5.1(a) is distributed, pro rata, to the
Osmotics shareholders in conformity with applicable legal requirements, all
voting rights with respect to the ONSOURCE Common Stock to be issued to Osmotics
pursuant to Section 5.1(a) shall be exercised by Steven Porter, acting on behalf
of the Osmotics' Board of Directors.

        5.3     Conversion or Cancellation of Shares. At the Effective Time, the
issued and outstanding (a) shares of OPI Common Stock, (b) shares of OPI
Preferred Stock and (c) OPI Options shall, by virtue of the Merger, be cancelled
and converted into the right to receive the Merger Securities as set forth in
this Agreement.

        5.4     Restricted Securities. All of the Merger Securities issued under
Section 5.1 above shall be restricted securities pursuant to Rule 144
promulgated under the Securities Act.

        5.5     Cancellation of OPI Treasury Stock. Each share of OPI Common
Stock, if any, held in OPI's treasury immediately prior to the Effective Time
shall be canceled and retired and no payment shall be made in respect thereof.

        5.6     Cancellation of Acquisition Treasury Stock. At the Effective
Time, all outstanding shares of Acquisition shall be converted into an aggregate
of 10 shares of Common Stock of OPI. Each share of Acquisition Common Stock, if
any, held in Acquisition's treasury immediately prior to the Effective Time
shall be canceled and retired and no payment shall be made in respect thereof.

        5.7     Surrender and Exchange of OPI Common Stock Stock Certificates.
Subject to the provisions of this Agreement, upon the Effective Time, the OPI
Shareholders shall be entitled, upon surrender of such OPI Common Stock stock
certificate along with a fully executed Common Stock Subscription Agreement in
the form of Exhibit 5.7 attached hereto, to ONSOURCE, to receive the ONSOURCE
Common Stock and ONSOURCE Warrants pursuant to Section 5.1(a). Until so
surrendered, each certificate which immediately prior to the Effective Time
represented an issued and outstanding share of OPI Common Stock shall, upon and
after the Effective Time, be deemed for all purposes to represent and evidence
only the right to receive ONSOURCE Common Stock and ONSOURCE Warrants as set
forth in Section 5.1(a). Prior to the ONSOURCE Common Stock and ONSOURCE
Warrants being issued, the OPI Shareholders shall have delivered a fully
executed Common Stock Subscription Agreement substantially in the form of
Exhibit 5.7.

        5.8     Surrender and Exchange of Option Agreements. Subject to the
provisions of this Agreement, upon the Effective Time, each holder of an OPI
option agreement (each an "OPI Option Holder") representing options in OPI (an
"OPI Option Agreement") shall be entitled, upon surrender of such OPI Option
Agreement to ONSOURCE, to receive an equivalent ONSOURCE option agreement
substantially in the form of Exhibit 5.8 attached hereto (the "ONSOURCE Option
Agreement"), pursuant to Section 5.1(c). Until so surrendered, each OPI Option
Agreement which immediately prior to the Effective Time represented options in
OPI Common Stock shall, upon and after the Effective Time, be deemed for all
purposes to represent and evidence only the right to receive an ONSOURCE Option
Agreement pursuant to Section 5.1(c). The OPI Option Holder receiving an
ONSOURCE Option Agreement pursuant to the terms hereof shall be required to
execute any and all documents reasonably requested by ONSOURCE relating to such
ONSOURCE Option Agreement.

        5.9     Surrender and Exchange of OPI Preferred Stock Stock
Certificates. Subject to the provisions of this Agreement, upon the Effective
Time, Osmotics shall be entitled, upon surrender of such OPI Preferred Stock
stock certificate along with a fully executed Preferred Stock Subscription
Agreement in the form of Exhibit 5.9 attached hereto, to ONSOURCE, to receive
the ONSOURCE Preferred Stock pursuant to Section 5.1(b) hereof. Until so
surrendered, each certificate which immediately prior to the Effective Time
represented an issued and outstanding share of OPI Preferred Stock shall, upon
and after the Effective Time, be deemed for all purposes to represent and
evidence only the right to receive ONSOURCE Preferred Stock as set forth in
Section 5.1(b) hereof. Prior to the ONSOURCE Preferred Stock being issued,
Osmotics shall have delivered a fully executed Preferred Stock Subscription
Agreement substantially in the form of Exhibit 5.9.

        5.10     Closing Escrow. All Merger Securities shall be delivered to and
deposited into escrow (the "Closing Escrow") with the ONSOURCE acting corporate
secretary, as escrow agent, pursuant to the terms of a Closing Escrow Agreement,
substantially in the form of Exhibit 5.10, attached hereto (the "Closing Escrow
Agreement"). Under the terms of the Closing Escrow Agreement, the Merger
Securities shall be held in escrow until (a) OPI shall have delivered to
ONSOURCE the OPI Financial Statements and Pro Forma Financial Information
required pursuant to Section 4.1 hereof and Form 8-K under the Exchange Act, (b)
there has been filed with the SEC a Form 8-K containing the OPI Financial
Statements and Pro Forma Financial Information in accordance with Form 8-K under
the Exchange Act and other applicable Legal Requirements, and (c) Osmotics has
completed the assignment of the IP to OPI in accordance with the Technology
Transfer Agreement and has obtained all third party consents required to
complete such transfer required pursuant to Section 4.3 hereof; provided,
however, that in the event that any OPI Undisclosed Liability arises in
connection with the OPI Financial Statements, an amount of shares of ONSOURCE
Common Stock shall be held in the Closing Escrow contemplated hereby until such
OPI Undisclosed Liability is disposed to the satisfaction of the auditors who
prepared the OPI Financial Statements. If such OPI Undisclosed Liability can not
be satisfied within 75 days after delivery of the OPI Financial Statements to
ONSOURCE, then the number of shares of ONSOURCE Common Stock to be distributed
to the OPI Shareholders from the Closing Escrow shall be reduced by the value of
the liability based upon an ONSOURCE Common Stock value of $1.00 per share.

        5.11     No Further Transfers. On and after the Effective Time, no
transfer of the shares of OPI Common Stock and OPI Preferred Stock issued and
outstanding immediately prior to the Effective Time shall be made on the stock
transfer books of OPI.

SECTION 6: CERTAIN EFFECTS OF MERGER

        6.1     Effect of Merger. On and after the Effective Time, the separate
existence of Acquisition shall cease and Acquisition shall be merged with and
into OPI, which as the Surviving Corporation shall, consistently with its
Articles of Incorporation succeed to, and without other transfer, possess all
the rights, privileges, immunities, powers and franchises of public as well as
private nature, and be subject to all restrictions, disabilities and duties of
Acquisition; and all rights, privileges, immunities, powers and franchises of
Acquisition, and all property, real, personal and mixed, causes of action and
every other asset of, and all debts due to Acquisition on whatever account as
well as stock subscriptions and all other things in action or belonging to
Acquisition shall vest in the Surviving Corporation; and all property, rights,
privileges, immunities, powers and franchises, and all and every other interest
shall be thereafter as effectually the property of the Surviving Corporation as
they were of Acquisition, and the title to any real estate vested by deed or
otherwise in Acquisition, and the title to any real estate vested by deed or
otherwise in Acquisition shall not revert or be in any way impaired but all
rights of creditors and all liens upon any property of Acquisition shall be
preserved unimpaired, and all debts, liabilities and duties of Acquisition shall
thenceforth attach to the Surviving Corporation, and may be enforced against it
to the same extent as if such debts, liabilities and duties had been incurred or
contracted by it. Any action or proceeding pending by or against Acquisition may
be prosecuted to judgment, which shall bind the Surviving Corporation, or the
Surviving Corporation may be proceeded against or substituted in its place.

        6.2     Further Assurances. If at any time after the Effective Time the
Surviving Corporation shall consider any further deeds, assignments or
assurances in law or any other action necessary, desirable or proper (a) to
vest, perfect or confirm, of record or otherwise, in the Surviving Corporation
the title to any property or rights of Acquisition acquired or to be acquired by
reason of, or as a result of, the Merger, or (b) otherwise to carry out the
intents and purposes of this Agreement, Acquisition and ONSOURCE agree that it
and its proper officers and directors shall and will execute and deliver, or
cause to be executed and delivered, all such property, deeds, assignments and
assurances in law and take all other action necessary, desirable or proper to
vest, perfect or confirm title to such property or right in the Surviving
Corporation and otherwise to carry out the purposes of this Agreement.

SECTION 7: POST-MERGER GOVERNANCE AND COVENANTS

        7.1     Articles of Incorporation and Bylaws. At the Effective Time, the
Articles of Incorporation and By-Laws of OPI as in effect immediately prior to
the Effective Time, shall be and continue to be the Articles of Incorporation
and By-Laws of OPI, as the Surviving Corporation, until duly amended in
accordance with applicable law.

        7.2     Directors, Officers and Employees.

                        (a)     Directors of ONSOURCE. Concurrently with the
Closing, the Board of Directors of ONSOURCE shall, in accordance with the
Delaware General Corporation Law (the "DGCL") and the Articles of Incorporation
and By-Laws of ONSOURCE be increased to six (6) members, and Steven S. Porter,
Jeff Sperber and Vicki Barone shall be elected to serve as directors.

                        (b)     Executive Officers of ONSOURCE. Concurrently
with the Closing, the Board of Directors of ONSOURCE shall appoint the following
persons to serve as Executive Officers of ONSOURCE in the capacities set forth
below until the next regular Annual Meeting of the ONSOURCE Board of Directors
or until their successors have been duly elected and qualified in accordance
with the DGCL, the Articles of Incorporation and Bylaws of ONSOURCE, or until
they have resigned:

Steven S. Porter CEO and Chairman Jeff Sperber Chief Financial Officer Peter
Elias Chief Scientific Officer Carl Genberg Senior Vice President

All Executive Officers of ONSOURCE immediately prior to the Effective Time shall
tender their resignations in accordance with applicable Legal Requirements. Such
resignations are attached hereto as Exhibit 7.2(b)(i). The current employment
agreements of Steven S. Porter, Jeff Sperber, Peter Elias and Carl Genberg with
OPI shall be assumed by ONSOURCE upon completion of the Merger. Such employment
agreements are attached hereto as Exhibit 7.2(b)(ii).

                        (c)     Directors of OPI. Immediately after the
Effective Time, the Board of Directors of OPI shall consist of two (2) persons:
Steven S. Porter and Jeff Sperber.

                        (d)     Executive Officers of OPI. Immediately after the
Effective Time, the following persons shall serve as Executive Officers of OPI
in the capacities set forth below until the next regular Annual Meeting of the
Board of Directors of OPI and until their successors have been duly elected and
qualified:                     

Steve Porter CEO and President Jeff Sperber Chief Financial Officer, Treasurer
and Secretary Peter Elias Chief Scientific Officer Carl Genberg Senior Vice
President

                        (e)     Directors and Executive Officers of Global
Alaska Industries, Inc. and Alaska Bingo Supply, Inc. Immediately after the
Effective Time, the directors and executive officers of Global Alaska
Industries, Inc. and Alaska Bingo Supply, Inc. shall continue to hold their
respective positions.

        7.3     Future Financings. For a period of 180 days following the
Effective Date of the Merger, any and all debt or equity financings undertaken
by ONSOURCE or OPI shall be undertaken through Bathgate Capital Partners, as
placement agent, on a non-exclusive basis.

SECTION 8: COVENANTS AND CONDITIONS OF CLOSING

        8.1     Covenants Regarding the Closing. The parties hereto hereby
covenant and agree that they shall (i) use all commercially reasonable efforts
to cause all of their respective representations and warranties set forth in
this Agreement to be true on and as of the Closing Date, (ii) use all
commercially reasonable efforts to cause all of their respective obligations
that are to be fulfilled on or prior to the Closing Date to be so fulfilled,
(iii) use all commercially reasonable efforts to cause all conditions to the
Closing set forth in this Agreement to be satisfied on or prior to the Closing
Date, and (iv) deliver to each other at the Closing the certificates, updated
lists, opinion of counsel, notices, consents, authorizations, approvals,
agreements, transfer documents, receipts and amendments contemplated by Sections
8, 9 and 11 hereof (with such additions or exceptions to such items as are
necessary to make the statements set forth in such items, accurate in all
material respects, provided that if any such additions or exceptions cause any
of the conditions to the parties' obligations hereunder as set forth in Sections
8, 9 and 11 hereof not to be fulfilled, such additions and exceptions shall in
no way limit the rights of the parties to terminate this Agreement or refuse to
consummate the transactions contemplated hereby.) All indemnifications,
guarantees, covenants, agreements, representations and warranties made by the
parties hereunder or pursuant hereto or in connection with the transactions
contemplated hereby shall survive the Closing for two years regardless of any
investigation at any time made by or on behalf of the parties.

        8.2     Conditions to Obligation of the Acquiring Companies. The
obligation of the Acquiring Companies to complete the Merger on the Closing date
on the terms set forth in this Agreement is, at the option of the Acquiring
Companies, subject to the satisfaction of OPI or waiver by the Acquiring
Companies of each of the following conditions:

                   (a)     Accuracy of Representations and Warranties. The
representations and warranties made by OPI in this Agreement shall be correct in
all material respects on and as of the Closing Date with the same force and
effect as though such representations and warranties had been made on the
Closing Date.

                   (b)     Compliance with Covenants. All covenants which OPI is
required to perform or comply with on or before the Closing date shall have been
fully complied with or performed in all material respects.

                   (c)     INTENTIONALLY DELETED.

       

           (d)     Consents and Approvals. To the extent that any material
lease, mortgage, deed of trust, contract or agreement to which OPI is a party
shall require the consent of any person to the Merger or any other transaction
provided for herein, such consent shall have been obtained; provided, however,
that OPI shall not make, as a condition for the obtaining of any such consent,
any agreements or undertakings not approved in writing by the Acquiring
Companies to the extent that such condition otherwise has an adverse effect on
the Acquiring Companies.



       

            (e)     Review and Due Diligence. At the earlier of the Closing or
thirty (30) days from the date hereof, the Acquiring Companies, its investment
bankers, legal counsel and/or auditors shall have had the opportunity to
complete a satisfactory due diligence investigation of OPI together with a
satisfactory review of OPI's corporate status and the title to OPI's property.



                   (f)     No Governmental Actions. No action or proceeding
before any governmental authority shall have been instituted or threatened to
restrain or prohibit the transactions contemplated by this Agreement, and OPI
shall have delivered to each other certificates dated as of the Closing Date and
executed by OPI, stating that to its Best Knowledge, no such items exist. No
governmental authority shall have taken any other action as a result of which
the management of the Acquiring Companies, in their sole discretion, reasonably
deems it inadvisable to proceed with the transactions contemplated by this
Agreement.

                   (g)     No Material Adverse Change. No material adverse
change in the business, property or assets of OPI shall have occurred, and no
loss or damage to any of the assets, whether or not covered by insurance, with
respect to OPI has occurred, and OPI shall have delivered to the Acquiring
Companies certificates dated as of the Closing Date and executed by OPI to all
such effects.

                   (h)     Update of Contracts. OPI shall have delivered to the
Acquiring Companies an accurate list, as of the Closing Date, showing (i) all
agreements, contracts and commitments of the type listed on Exhibit 9.17 and
Exhibit 11.17 entered into since the date of this Agreement; and (ii) all other
agreements, contracts and commitments related to the businesses or the assets of
OPI entered into since the date of this Agreement, together with true, complete
and accurate copies of all such documents (the "New Contracts"), attached hereto
as Exhibit 8.2(h). The Acquiring Companies shall have had the opportunity to
review and approve OPI's New Contracts, and the Acquiring Companies shall have
the right to delay the Closing for up to ten (10) days if it in their sole
discretion deems such delay necessary to enable them to adequately review the
OPI New Contracts.

                   (i)     Approval of Counsel. All actions, proceedings,
instruments and documents required or incidental to carry out this Agreement,
including all schedules and exhibits thereto, and all other related legal
matters shall have been approved by counsel to the Acquiring Companies.

                   (j)     No Adverse Information. The investigations with
respect to OPI, its the assets and the businesses performed the Acquiring
Companies' professional advisors and other representatives shall not have
revealed any information concerning OPI, its assets or business that has not
been made known to the Acquiring Companies, in writing prior to the date of this
Agreement and that, in the reasonable opinion of the Acquiring Companies and its
advisors, materially and adversely affects the business or assets of OPI or the
viability of the transaction contemplated by this Agreement.

                   (k)     Ordinary Course of Business. During the period from
the date of this Agreement until the Closing Date, OPI shall have carried on its
business in the ordinary and usual course, and shall have delivered to the
Acquiring Companies a certificate to that effect.

                   (l)     Liens. OPI shall have delivered to ONSOURCE a
reasonably current lien and judgment search (both state and county levels in
each jurisdiction where the Acquiring Companies are qualified to or are doing
business or own material assets) confirming the absence of any judicial liens,
security interests, tax liens and similar such liens affecting any of OPI's
business or assets. Each and every lien or encumbrance of any nature, if any,
relating to the assets, business or the shares of common stock of OPI shall have
been terminated and released, and proof thereof delivered to ONSOURCE.

                   (m)     Other Documents. OPI shall have delivered or caused
to be delivered all other documents, agreements, resolutions, certificates or
declarations as OPI or its attorneys may have reasonably requested.

                   (n)     Governmental and Regulatory Approvals. The Acquiring
Companies shall have obtained evidence, in form and substance satisfactory to
each of them, that there have been obtained all consents, approvals and
authorizations required by this Agreement, including, without limitation, all
regulatory approvals necessary for OPI to conduct business in the ordinary
course in each jurisdiction where such approval may be required and the failure
to obtain such approval would cause a material adverse affect to the financial
condition, business or operations of OPI

                   (o)     Compliance with Securities Laws. OPI shall have
undertaken all actions necessary or advisable to consummate the Merger in
conformity with all Governmental and Legal Requirements including, without
limitation, applicable federal and state securities laws.

                   (p)     Appraisal Rights and/or Dissenters' Rights. At or
prior to Closing, beneficial record owners holding no more than 2%, of the
issued and outstanding shares of OPI Common Stock and no beneficial record
owners of the OPI Preferred Stock shall have exercised or shall have given
notice to ONSOURCE or OPI of their intent to exercise any rights under
applicable state law, if any, to dissent from the Merger or obtain the payment
of the fair market value of such shares of OPI Common Stock in lieu of
participating in the Merger in accordance with the terms and subject to the
conditions set forth herein.

                   (q)     Financial Advisory Fees. At or prior to Closing, all
obligations or commitments of OPI to its financial advisors and investment
bankers shall have been paid or otherwise satisfied upon terms satisfactory to
the Acquiring Companies, and the Acquiring Companies shall each have received
such written consents, approvals, estoppel certificates or other instruments or
undertakings from its advisors or other third parties as each may deem
commercially reasonable, necessary or advisable.

                   (r)     Compliance with Sections 5 and 17 of the Securities
Act. The Boards of Directors of the Acquiring Companies shall be satisfied that
consummation of the Merger is in compliance with the provisions of Sections 5
and 17 of the Securities Act.

                   (s)     Closing Escrow Agreement. At Closing, OPI shall have
executed and delivered the Closing Escrow Agreement substantially in the form of
Exhibit 5.10 hereto.

                   (t)     Voting Agreement. At Closing, Osmotics shall have
executed and delivered the Voting Agreement substantially in the form of Exhibit
5.2 hereto.

   

     8.3     Conditions to Obligation of OPI. The obligations of OPI to complete
the Merger on the Closing date on the terms set forth in this Agreement is, at
the option of OPI, subject to the satisfaction by the Acquiring Companies or
waiver by OPI of each of the following conditions:



                   (a)     Accuracy of Representations and Warranties. The
representations and warranties made by the Acquiring Companies in this Agreement
shall be correct in all material respects on and as of the Closing date with the
same force and effect as though such representations and warranties had been
made on the Closing date.

       

            (b)     Compliance with Covenants. All covenants which the Acquiring
Companies are required to perform or comply with on or before the Closing date
shall have been fully complied with or performed in all material respects.



       

            (c)     INTENTIONALLY DELETED.



       

           (d)     Consents and Approvals. To the extent that any material
lease, mortgage, deed of trust, contract or agreement to which the Acquiring
Companies are a party shall require the consent of any person to the Merger or
any other transaction provided for herein, such consent shall have been
obtained; provided, however, that the Acquiring Companies shall not make, as a
condition for the obtaining of any such consent, any agreements or undertakings
not approved in writing by OPI to the extent that such condition otherwise has
an effect on OPI or the Acquiring Companies.



       

            (e)     Review and Due Diligence. OPI and its legal counsel and/or
auditors shall have had the opportunity to complete a satisfactory due diligence
investigation of the Acquiring Companies, together with a satisfactory review of
the Acquiring Companies' corporate status, the marketability of title to the
Acquiring Companies' property, and compliance with all reporting requirements
imposed by or on account of any federal or state securities laws or regulations.



                   (f)     No Governmental Actions. No action or proceeding
before any governmental authority shall have been instituted or threatened to
restrain or prohibit the transactions contemplated by this Agreement, and the
Acquiring Companies shall have delivered to OPI certificates dated as of the
Closing Date and executed by the Acquiring Companies, stating that to the
Acquiring Companies' Best Knowledge, no such items exist. No governmental
authority shall have taken any other action as a result of which the management
of OPI, in its sole discretion, reasonably deems it inadvisable to proceed with
the transactions contemplated by this Agreement.

                   (g)     No Material Adverse Change. No material adverse
change in the business, property or assets of the Acquiring Companies shall have
occurred, and no loss or damage to any of the assets, whether or not covered by
insurance, with respect to the Acquiring Companies has occurred, and the
Acquiring Companies shall have delivered to OPI certificates dated as of the
Closing Date and executed by the Acquiring Parties to all such effects.

                   (h)     Update of Contracts. The Acquiring Companies shall
have delivered to OPI an accurate list, as of the Closing Date, showing (i) all
agreements, contracts and commitments of the type listed on Exhibit 9.17 and
Exhibit 11.17 entered into since the date of this Agreement; and (ii) all other
agreements, contracts and commitments related to the businesses or the assets of
the Acquiring Companies entered into since the date of this Agreement, together
with true, complete and accurate copies of all such documents (the "New
Contracts"), attached hereto as Exhibit 8.3(h). OPI shall have had the
opportunity to review the Acquiring Companies New Contracts, and OPI shall have
the right to delay the Closing for up to ten (10) days if it in its sole
discretion deems such delay necessary to enable it to adequately review the
Acquiring Companies New Contracts.

   

                (i)     Approval of Counsel. All actions, proceedings,
instruments and documents required or incidental to carry out this Agreement,
including all schedules and exhibits thereto, and all other related legal
matters shall have been approved as to substance and form by legal counsel and
tax advisors to OPI.



                    (j)     No Adverse Information. The investigations with
respect to the Acquiring Companies, the assets and their respective businesses
performed by OPI's professional advisors and other representatives shall not
have revealed any information concerning OPI, its assets or business that has
not been made known to the Acquiring Companies, in writing prior to the date of
this Agreement and that, in the opinion of the Acquiring Companies and their
advisors, materially and adversely affects the business or assets of OPI or the
viability of the transaction contemplated by this Agreement.

                    (k)     Ordinary Course of Business. During the period from
the date of this Agreement until the Closing Date, the Acquiring Companies shall
have carried on their business in the ordinary and usual course, and shall have
delivered to OPI a certificate to that effect

                    (l)     Liens. The Acquiring Companies shall have delivered
to OPI a reasonably current lien and judgment search (both state and county
levels in each jurisdiction where the party is qualified to or is doing business
or owns material assets) confirming the absence of any judicial liens, security
interests, tax liens and similar such liens affecting any of the Acquiring
Companies' business or assets. Each and every lien or encumbrance of any nature,
if any, relating to the assets, business, or the shares of common stock of the
Acquiring Companies shall have been terminated and released, and proof thereof
delivered to OPI

                    (m)     Other Documents. The Acquiring Companies shall have
delivered or caused to be delivered all other documents, agreements,
resolutions, certificates or declarations as OPI or its attorneys may have
reasonably requested.

                    (n)     Governmental and Regulatory Approvals. OPI shall
have obtained evidence, in form and substance satisfactory to OPI, that there
have been obtained all consents, approvals and authorizations required by this
Agreement, including, without limitation, all regulatory approvals necessary for
the Acquiring Companies to conduct business in the ordinary course in each
jurisdiction where such approval may be required.

                    (o)     Compliance with Securities Laws. The Acquiring
Companies shall have undertaken all actions necessary or advisable to consummate
the Merger in conformity with all Governmental and Legal Requirements including,
without limitation, applicable federal and state securities laws.

                    (p)     INTENTIONALLY DELETED.

                    (q)     Financial Advisory Fees. At or prior to Closing, all
obligations or commitments of the Acquisition Companies to their respective
financial advisors and investment bankers shall have been paid or otherwise
satisfied upon terms satisfactory to OPI, and OPI shall have been delivered and
received such written consents, approvals, estoppel certificates or other
instruments or undertakings from its advisors or other third parties as OPI may
deem reasonable, necessary or advisable.

                    (r)     Compliance with Sections 5 and 17 of the Securities
Act. The Board of Directors of OPI shall be satisfied that consummation of the
Merger and the issuance of the Merger Securities is compliance with the
provisions of Sections 5 and 17 of the Securities Act.

                    (s)     Closing Escrow Agreements. At Closing the Acquiring
Parties shall have executed and delivered the Closing Escrow Agreement
substantially in the form of Exhibit 5.10 hereto, and shall have delivered the
Merger Securities to be held in escrow in accordance with the terms and
conditions thereof.

                    (t)     Voting Agreement. At Closing, ONSOURCE shall have
executed and delivered the Voting Agreement substantially in the form of Exhibit
5.2 hereto.

        8.4     Specific Items to be Delivered at the Closing. The parties shall
deliver the following items to the appropriate party(ies) at the Closing.

                    (a)     To be delivered by OPI (in duplicate original,
except where stated):

(i) Copy of corporate resolutions authorizing the execution of this Agreement,
and the consummation by OPI of the transactions contemplated by this Agreement;

(ii) A certificate of the Chief Executive Officer of OPI, in the form attached
hereto as Exhibit 8.4(a)(ii), stating that the representations and warranties of
OPI set forth in this Agreement are true and correct. Said certificate shall
further verify and affirm that all consents or waivers, if any, which may be
necessary to execute and deliver this Agreement have been obtained and are in
full force and effect;

(iii) A certificate dated the Closing Date, signed by both the Chief Executive
Officer and the Chief Financial Officer of OPI, in the form attached hereto as
Exhibit 8.4(a)(iii), certifying that all conditions precedent set forth in this
Agreement to the obligations of OPI to close, have been fulfilled, and that no
event of default hereunder and no event which, with the giving of notice or
passage of time, or both, would be an event of default, has occurred as of such
date;

(iv) A certificate(s) dated the Closing Date, signed by the Secretary of OPI, in
the form attached hereto as Exhibit 8.4(a)(iv), certifying (A) resolutions duly
adopted by the Board of Directors and Shareholders of OPI, authorizing the
execution of this Agreement and all of the other transactions to be consummated
pursuant thereto; (B) the names and incumbency of the officers of OPI who are
empowered to execute the foregoing documents for and on behalf of such company;
(C) the authenticity of copies of the Articles of Incorporation and Bylaws of
OPI; and (D) the authenticity of a reasonably current Certificate of Good
Standing of OPI, from all jurisdictions in which OPI is qualified to conduct
business;

(v) The Closing Escrow Agreement substantially in the form of Exhibit 5.10
hereto, executed by OPI;

(vi) Statement of Merger in proper form as attached hereto as Exhibit
8.4(a)(vi), to be filed with the Secretary of State of Colorado in such form as
may be required to consummate the Merger as of the Effective Time;

(vii) Certificates representing not less than 98% of the issued and outstanding
OPI Common Stock and 100% of the issued and outstanding OPI Preferred Stock
which stock certificates shall be endorsed in favor of ONSOURCE (single
originals only);

(viii) Fully executed Subscription Agreements executed by the OPI Shareholders
substantially in the form of Exhibit 5.7 and Exhibit 5.9 hereto (single original
only); and

(ix) The Voting Agreement substantially in the form of Exhibit 5.2 hereto,
executed by Osmotics.

                    (b)     To be delivered by the Acquiring Companies (in
duplicate original, except where stated):

(i) Certificates representing the ONSOURCE Common Stock, ONSOURCE Warrants,
which certificates shall be issued in the names of the OPI Shareholders, in
proportion of their ownership of OPI Common Stock in accordance with the
conversion ratios set forth on Exhibit 5.1(a) hereto; and certificates
representing the ONSOURCE Preferred Stock to the owners of the OPI Preferred
Stock, pro rata, and delivered in escrow under the Closing Escrow Agreement;

(ii) Option Agreements representing the ONSOURCE Stock Options, which Option
Agreements shall be issued in the names of each OPI Option Holder and in the
amounts as provided for in Section 5.1(c), such Option Agreements shall be in
the form attached hereto as Exhibit 8.4(b)(ii);

(iii) A certificate of the President of each of the Acquiring Companies, in the
form attached hereto as Exhibit 8.4(b)(iii), stating that the representations
and warranties of the Acquiring Companies set forth in this Agreement are true
and correct. Said certificates shall further verify and affirm that all consents
or waivers, if any, which may be necessary to execute and deliver this Agreement
have been obtained and are in full force and effect;

(iv) Copy of corporate resolutions authorizing the execution of this Agreement
and the consummation by the Acquiring Companies of the transactions contemplated
by this Agreement, including, but not limited to, the issuance of the Merger
Securities in the amounts and manner set forth in Section 5.1 above;

(v) A certificate dated the Closing Date, signed by the Chief Executive Officers
and the Chief Financial Officers of both the Acquisition Companies, in the form
attached hereto as Exhibit 8.4(b)(v), certifying that all conditions precedent
set forth in this Agreement to the obligations of the Acquiring Companies to
close, have been fulfilled, and that no event of default hereunder and no event
which, with the giving of notice or passage of time, or both, would be an event
of default, has occurred as of such date;

(vi) Certificates dated the Closing Date, in the form attached hereto as Exhibit
8.4(b)(vi), signed by the Secretaries of the Acquiring Companies, (A) certifying
resolutions duly adopted by the Board of Directors of the Acquiring Companies,
authorizing the execution of this Agreement and all of the other transactions to
be consummated pursuant thereto; (B) certifying the names and incumbency of the
officers of the Acquiring Companies who are empowered to execute the foregoing
documents for and on behalf of such company; (C) certifying the authenticity of
copies of the Articles of Incorporation and Bylaws of the Acquiring Companies;
and (iv) certifying the authenticity of a reasonably current Certificate of Good
Standing, from all jurisdictions in which the Acquiring Companies are qualified
to conduct business;

(vii) The Closing Escrow Agreement substantially in the form of Exhibit 5.10
hereto, executed by ONSOURCE;

(viii) A Statement of Merger in the form of Exhibit 8.4(a)(vi), to be filed with
the Secretary of State of Colorado in such form as may be required to consummate
the Merger as of the Effective Time;

(ix) The Voting Agreement substantially in the form of Exhibit 5.2 hereto,
executed by ONSOURCE; and

(x) A certificate representing the IB Warrants registered in the name of
Bathgate Capital Partners, LLC.

(xi) An Assignment and Assumption Agreement substantially in the form of Exhibit
5.1(e)(ii).

SECTION 9: REPRESENTATIONS AND WARRANTIES OF OPI

        As a material inducement to the Acquiring Companies to enter into this
Agreement and with the understanding and expectations that the Acquiring
Companies will be relying thereon in consummating the Merger contemplated
hereunder, OPI hereby represents and warrants as follows:



        9.1     Organization and Standing. OPI is a corporation duly organized,
validly existing and in good standing under the laws of the state of its
incorporation, and has all requisite corporate power and authority to own its
assets and properties and to carry on its business as it is now being conducted.

        9.2     Subsidiaries, Etc. OPI does not have any direct or indirect
ownership interest in any corporation, partnership, joint venture, association
or other business enterprise.

        9.3     Qualification. OPI is not qualified to engage in business as a
foreign corporation in any state, and there is no other jurisdiction wherein the
character of the properties presently owned by OPI or the nature of the
activities presently conducted by OPI makes necessary the qualification,
licensing or domestication of OPI as a foreign corporation.

        9.4     Corporate Authority. Except as set forth on Exhibit 9.4 hereto,
neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby nor compliance by OPI with any on the
provisions hereof will:

                    (a)     Conflict with or result in a breach of any provision
of OPI's Articles of Incorporation or By-Laws or similar documents of OPI;

   

                 (b)     Result in a default (or give rise to any right of
termination, cancellation, or acceleration) under any of the terms, conditions
or provisions of any note, bond, mortgage, indenture, license, agreement or
other instrument or obligation to which OPI is a party, or by which any of its
properties or assets may be bound except for such default (or right of
termination, cancellation, or acceleration) as to which requisite waivers or
consents shall either have been obtained by OPI prior to the Closing Date or the
obtaining of which shall have been waived by the Acquiring Companies; or



                    (c)     Violate any order, writ, injunction, decree or, to
OPI 's Best Knowledge, any statute, rule or regulation applicable to OPI or any
of its properties or assets. No consent or approval by any Governmental
Authority is required in connection with the execution and delivery by OPI of
this Agreement or the consummation by OPI of the transactions contemplated
hereby, except for possible notice under plant closing laws.

   

     9.5     Financial Information. In connection with the investigations
performed by and audit to be undertaken by the Acquiring Companies, OPI
furnished certain financial information and data including, without limitation,
tax and accounting records, financial records, statements, worksheets and other
information requested by the Acquiring Companies and their auditors necessary to
undertake the completion of the audited financial examinations. OPI represents
and warrants that any and all such information furnished in connection with the
conduct of such investigations and audits shall be true, accurate and complete
in all material respects and shall not contain any material misstatements nor
any material omissions of fact or information respecting the financial condition
or results of operation of the business for the respective periods covered by
the audits.



        9.6     Capitalization of OPI. The authorized capital stock of OPI
consists of 50,000,000 shares of OPI common stock, no par value, of which
12,254,250 shares are issued and outstanding and 20,000,000 shares of OPI
preferred stock, of which 1,000,000 shares of Series A Preferred Stock, with a
stated value of $4.00 per share are issued and outstanding. As of the Closing,
Osmotics will own not less than 98% of the OPI Common Stock and 100% of the OPI
Preferred Stock. All issued and outstanding shares of OPI Common Stock and OPI
Preferred Stock have been duly authorized and validly issued and are fully paid
and non-assessable, free and clear of any liens, encumbrances, claims of any
kind and nature except restrictions against transferability without compliance
with applicable federal and state securities laws. Other than the OPI Stock
Options described in Section 5.1(c) hereof, there are no other outstanding
rights, warrants, subscriptions, calls, convertible securities or agreement of
any character or nature under which OPI is or may become obligated to issue any
shares of its capital stock of any kind. There are no voting trusts, stockholder
agreements, or other voting arrangements to which OPI is a party or, to the Best
Knowledge of OPI, to which any of OPi's stockholders is a party or bound.

        9.7     Taxes. Except as set forth in Exhibit 9.7, attached hereto:

                    (a)     OPI has filed (or has obtained extensions for
filing) all income, excise, sales, corporate franchise, property, payroll and
other tax returns or reports required to be filed by it, as of the date hereof
by the United States of America, any state or other political subdivision
thereof or any foreign country and has paid all Taxes or assessments relating to
the time periods covered by such returns or reports; and

                    (b)     OPI has paid all tax liabilities imposed or assessed
by any governmental authority for all periods prior to the Closing Date for
which such taxes have become due and payable and has received no notice from any
such governmental authority of any deficiency or delinquency with respect to
such obligation. OPI is not currently undergoing any audit conducted by any
taxing authority and has received no notice of audit covering any prior period
for which taxes have been paid or are or will be due and payable prior to the
Closing Date. There are no present disputes as to taxes of any nature payable by
OPI.

        9.8     No Actions, Proceeding, Etc. There is no action or proceeding
(whether or not purportedly on behalf of OPI) pending or to its Best Knowledge
threatened by or against OPI which might result in any material adverse change
in the condition, financial or otherwise, of OPI 's business or assets. No
order, writ or injunction or decree has been issued by, or requested of any
court or Governmental Agency which does, nor may result in, any material adverse
change in OPI's assets or properties or in the financial condition or the
business of OPI. Except for liabilities referred to in the attached Exhibit 9.8,
OPI is not liable for damages to any employee or former employee as a result of
any violation of any state, federal or foreign laws directly or indirectly
relating to such employee or former employee.

        9.9     Post Balance Sheet Changes. Except as set forth on the attached
Exhibit 9.9 or as set forth in or contemplated by this Agreement, since December
31, 2004, OPI has not (a) issued, bought, redeemed or entered into any
agreements, commitments or obligations to sell, buy or redeem any shares of its
capital stock; (b) incurred any obligation or liability (absolute or
contingent), other than current liabilities incurred, and obligations under
contracts entered into, in the ordinary course of business (including licensing
and related agreements); (c) discharged or satisfied any lien or encumbrance or
paid any obligation or liability (absolute or contingent), other than current
liabilities incurred in the ordinary course of business; (d) mortgaged, pledged
or subjected to lien charges, or other encumbrance any of its assets, other than
the lien of current or real property taxes not yet due and payable; (e) waived
any rights of substantial value, whether or not in the ordinary course of
business; (f) suffered any damage, destruction or loss, whether or not covered
by insurance, materially and adversely affecting its assets or its business; (g)
made or suffered any amendment or termination of any material contract or any
agreement which adversely affects its business; (h) received notice or had
knowledge of any labor trouble other than routine grievance matters, none of
which are material; (i) increased the salaries or other compensation of any of
its directors, officers or employees or made any increase in other benefits to
which employees may be entitled, other than employee salary increases made in
the ordinary course of business and reflected on an exhibit hereto; (j) sold,
transferred or otherwise disposed of any of its assets, other than in the
ordinary course of business; (k) declared or made any distribution or payments
to any of its shareholders, officers or employees, other than wages and salaries
made to employees in the ordinary course of business; (l) revalued any of its
assets; or (m) entered into any transactions not in the ordinary course of
business.

        9.10     No Breaches. Except as set forth on the attached Exhibit 9.10,
OPI is not in violation of, and the consummation of the transactions
contemplated hereby do not and will not result in any material breach of, any of
the terms or conditions of any mortgage, bond, indenture, agreement, contract,
license or other instrument or obligation to which OPI is a party or by which
its assets are bound; nor will the consummation of the transactions contemplated
hereby cause OPI to violate any applicable statute, regulation, judgment, writ,
injunction or decree of any court, threatened or entered in a proceeding or
action in which OPI is, was or may be bound or to which any of OPI's assets are
subject.

       

9.11     Condition of the Corporation's Assets. Except as set forth on Exhibit
9.11, OPI's assets are currently in good and usable condition and there are no
defects or other conditions which, in the aggregate, materially and adversely
affect the operation or values of such assets taken as a whole. Except as
disclosed on Exhibit 9.11, no person other than OPI (including any officer or
employee of OPI) has any proprietary interest in any know-how or other
intangible assets used by OPI in the conduct of its business.



        9.12     Corporate Acts and Proceedings. This Agreement has been duly
authorized by all necessary corporate action on behalf of OPI, has been duly
executed and delivered by an authorized officer of OPI, and is a valid and
binding Agreement on the part of OPI that is enforceable against OPI in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, moratorium, fraudulent transfers, reorganization or
other similar laws affecting the enforcement of creditors' rights generally and
to judicial limitations on the enforcement of the remedy of specific performance
and other equitable remedies.

    9.13     Registered Rights and Proprietary Information.

                    (a)     Exhibit 9.13 hereto contains a true and complete
list of all patents, letters patent and patent applications, service marks,
trademark and service mark registrations and applications, copyright, copyright
registrations and applications, grants of licenses and rights to OPI with
respect to the foregoing, both domestic and foreign, claimed by OPI or used or
proposed to be used by OPI in the conduct of its business (collectively herein,
"OPI Registered Rights"). Exhibit 9.13 hereto also contains a true and complete
list of all and every trade secret, know-how, process, formula, discovery,
development, research, design, technique, customer and supplier list, contracts,
product development plans, product development concepts, author contracts,
marketing and purchasing strategy, invention, and any other matter required for,
incident to, or related to the conduct of its business (hereafter collectively
the "OPI Proprietary Information"). Except as described in Exhibit 9.13 hereto,
OPI is not obligated or under any liability whatever to make any payments by way
of royalties, fees or otherwise to any owner or licensor of, or other claimant
to, any OPI Registered Right or OPI Proprietary Information with respect to the
use thereof in the conduct of its business or otherwise.

                    (b)     Except as described in Exhibit 9.13 hereto, to the
Corporation's Best Knowledge, OPI owns and has the unrestricted right to use the
OPI Registered Rights and OPI Proprietary Information required for or incident
to the design, development, manufacture, operation, sale and use of all products
and services sold or rendered or proposed to be sold or rendered by OPI or
relating to the conduct or proposed conduct of its business free and clear of
any right, title, interest, equity or claim of others. As soon as practicable
following the execution of this Agreement, and except as described in Exhibit
9.13 hereto, OPI agrees to take all necessary steps (including without
limitation entering into appropriate confidentiality, assignment of rights and
non-competition agreements with all officers, directors, employees and
consultants of OPI and others with access to or knowledge of the OPI Proprietary
Information) to safeguard and maintain the secrecy and confidentiality of, and
its proprietary rights in, the OPI Proprietary Information and all related
documentation and intellectual property rights therein necessary for the conduct
or proposed conduct of its business.

                    (c)     Except as described in Exhibit 9.13 hereto, OPI has
not sold, transferred, assigned, licensed or subjected to any right, lien,
encumbrance or claim of others, any OPI Proprietary Information, including
without limitation any OPI Registered Right, or any interest therein, related to
or required for the design, development, manufacture, operation, sale or use of
any product or service currently under development or manufactured, or proposed
to be developed, sold or manufactured, by it. Exhibit 9.13 contains a true and
complete list and description of all licenses of OPI Proprietary Information
granted to OPI by others or to others by the Corporation. Except as described in
Exhibit 9.13 hereto, there are no claims or demands of any person pertaining to,
or any proceedings that are pending or threatened, which challenge the rights of
OPI in respect of any OPI Proprietary Information used in the conduct of its
business.

                    (d)     Except as described in Exhibit 9.13 hereto, OPI owns
and on the Closing Date shall own, has and shall have, holds and shall hold,
exclusively all right, title and interest in the OPI Registered Rights, free and
clear of all liens, encumbrances, restrictions, claims and equities of any kind
whatsoever, has and shall have the exclusive right to use, sell, license or
dispose of, and has and shall have the exclusive right to bring action for the
infringement of the OPI Registered Rights and the OPI Proprietary Information.
To the Best Knowledge of Corporation, the marketing, promotion, distribution or
sale by OPI of any products or interests subject to the OPI Registered Rights or
making use of OPI Proprietary Information shall not constitute an infringement
of any patent, copyright, trademark, service mark or misappropriation or
violation of any other party's proprietary rights or a violation of any license
or agreement by the Corporation. Except as described in Exhibit 9.13 hereto, to
the knowledge of OPI after due inquiry no facts or circumstances exist that
could result in the invalidation of any of the OPI Registered Rights.

        9.14         No Liens or Encumbrances. Except as described on Exhibit
9.14, OPI has good and marketable title to all of the property and assets,
tangible and intangible, employed in the operations of its business, free of any
material mortgages, security interests, pledges, easements or encumbrances of
any kind whatsoever and except for liens in favor of the holders of the OPI
Shareholder Notes and the lien in favor of ONSOURCE

        9.15         Employee Matters. Exhibit 9.15, attached hereto, contains a
true, complete and accurate list of all employees of OPI and the remuneration of
each (including wages, salaries and fringe benefits). OPI has no information or
facts indicating that any employee listed on Exhibit 9.15 intends to terminate
his/her employment relationship with OPI prior or subsequent to the Closing
Date, except as may be required by this Agreement. Except as specifically
described on Exhibit 9.15, OPI has no employee benefit plans (including, but not
limited to, pension plans and health or welfare plans), arrangements or
understandings, whether formal or informal. OPI does not now and has never
contributed to a "multi-employer plan" as defined in Section 400(a)(3) of the
ERISA. To the Best Knowledge of OPI, OPI has complied with all applicable
provisions of ERISA and all rules and regulations promulgated thereunder, and
neither OPI nor any trustee, administrator, fiduciary, agent or employee thereof
has at any time been involved in a transaction that would constitute a
"prohibited transaction" within the meaning of Section 406 of ERISA as to any
covered plan of OPI. OPI is not a party to any collective bargaining or other
union agreement. OPI has not, within the past five (5) years had, or been
threatened with, any union activities, work stoppages or other labor trouble
with respect to its employees which had a material adverse effect on OPI, its
business or assets. Except as set forth in Exhibit 9.15, OPI has not made any
commitment or agreements to increase the wages or modify the conditions or terms
of employment of any of the employees of OPI used in connection with its
business, and between the date of this Agreement and the Closing Date, OPI will
not make any agreement to increase the wages or modify the conditions or terms
of employment of any of the employees of OPI used in the conduct of its
business, without the prior written consent of all parties hereto.

        9.16     Legal Proceedings and Compliance with Law. Except as set forth
on Exhibit 9.16, OPI has not received notice of any legal, administrative,
arbitration or other proceeding or governmental investigation pending or
threatened (including those relating to the health, safety, employment of labor,
or protection of the environment) pertaining to OPI which might result in the
aggregate in money damages payable by OPI in excess of insurance coverage or
which might result in a permanent injunction against OPI. OPI has substantially
complied with, and is not in default in any respect under any applicable laws,
ordinances, requirements, regulations, or orders applicable to the business of
OPI, the violation of which might materially and adversely affect it. OPI is not
a party to any agreement or instrument, nor is it subject to any charter or
other corporate restriction or any judgment, order, writ, injunction, decree,
rule, regulation, code or ordinance which materially and adversely affects, or
might reasonably be expected materially and adversely to affect the business,
operations, prospects, property, assets or condition, financial or otherwise, of
OPI.

        9.17     Contract Schedules. Attached as Exhibit 9.17 hereto is an
accurate list of the following:

                    (a)     All contracts, leases, agreements, covenants,
licenses, instruments or commitments of OPI pertaining to the business of OPI
calling for the payment of Five Thousand Dollars ($5,000) or more or which is
otherwise material to the business of OPI, including, without limitation, the
following:

                                        (i)     Licenses and contracts held in
the ordinary course of business;

                                        (ii)     Executory contracts for the
purchase, sale or lease of any assets;

                                        (iii)    Management or consulting
contracts;

                                        (iv)    Patent, trademark and copyright
applications, registrations or licenses, and
                                                 know-how, intellectual property
and trade secret agreements or other
                                                 licenses; 

   

                                       (v)     Note agreements, loan agreements,
indentures and the like, other than those
                                                 entered into and executed in
the ordinary course of business;



                                        (vi)    All sales, agency,
distributorship or franchise agreements; and

                                        (vii)   Any other contracts not in the
ordinary course of business.

                    (b)     All labor contracts, employment agreements and
collective bargaining agreements to which OPI is a party.

   

                  (c)     All instruments evidencing any liens or security
interest securing any indebtedness of OPI covering any asset of OPI.



                    (d)     All profit sharing, pension, stock option, severance
pay, retirement, bonus, deferred compensation, group life and health insurance
or other employee benefit plans, agreements, arrangements or commitments of any
nature whatsoever, whether or not legally binding, and all agreements with any
present or former officer, director or shareholder of OPI.

                    (e)     Any and all documents, instruments and other
writings not listed in any other schedule hereto which are material to the
business operations of OPI.

        Except as set forth in Exhibit 9.17, all of such contracts, agreements,
leases, licenses, plans, arrangements and commitments and all other such items
set forth above are valid, binding and in full force and effect in accordance
with their terms and conditions, except as the enforceability thereof may be
limited by bankruptcy, insolvency, moratorium, fraudulent transfer,
reorganization or other similar laws affecting the enforcement of contracts
generally, and there is no existing material default thereunder or breach
thereof by OPI, or to OPI's knowledge by any party to such contracts, or any
conditions which, with the passage of time or the giving of notice or both,
might constitute such a default by OPI or by any other party to the contracts.

        9.18     Labor Matters. There are no strikes, slowdowns, stoppages,
organizational efforts, discrimination charges or other labor disputes pending
or, to the knowledge of OPI or any of its agent or employees, threatened against
OPI.

        9.19     Insurance. OPI maintains no insurance coverage on its assets
and business.

        9.20     Environmental. Except as disclosed on Exhibit 9.20, OPI has
never owned or operated any real property except for leased office space:

                    (a)     To the Best Knowledge of OPI, no real property (or
the subsurface soil and the ground water thereunder) now or previously leased by
OPI (the "Leased Premises") either contains any Hazardous Substance (as
hereinafter defined) or has underneath it any underground fuel or liquid storage
tanks;

                    (b)     To the Best Knowledge of OPI, there has been no
generation, transportation, storage, treatment or disposal of any Hazardous
Substance on or beneath the Leased Premises, now or in the past;

                    (c)     OPI is not aware of any pending or threatened
litigation or proceedings before any court or administrative agency in which any
person alleges, or threatens to allege, the presence, release, threat of
release, placement on or in the Leased Premises, or the generation,
transportation, storage, treatment or disposal at the Leased Premises, of any
Hazardous Substance;

                    (d)     OPI has not received any written notice and has no
actual knowledge that any Governmental Authority or any employee or agent
thereof has determined or alleged, or is investigating the possibility, that
there is or has been any presence, release, threat of release, placement on or
in the Leased Premises, or any generation, transportation, storage, treatment or
disposal at the Leased Premises, of any Hazardous Substance;

                    (e)     To the Best Knowledge of OPI, there have been no
communications or agreements with any Governmental Authority or agency (federal,
state, or local) or any private person or entity (including, without limitation,
any prior owner of the Leased Premises and any present or former occupant or
tenant of the Leased Premises) relating in any way to the presence, release,
threat of release, placement on or in the Leased Premises, or any generation,
transportation, storage, treatment or disposal at the Leased Premises, of any
Hazardous Substance. OPI further agrees and covenants that OPI will not store or
deposit on, otherwise release or bring onto or beneath, the Leased Premises any
Hazardous Substance prior to the Closing Date; and

                    (f)     There is no litigation, proceeding, citizen's suit
or governmental or other investigation pending, or, to OPI's Best Knowledge,
threatened, against OPI, and OPI knows of no facts or circumstances which might
give rise to any future litigation, proceeding, citizen's suit or governmental
or other investigation, which relate to OPI's compliance with environmental
laws, regulations, rules, guidelines and ordinances.

                    For purposes of this Section 9.20, "Hazardous Substance"
shall mean and include (i) a hazardous substance as defined in 42 U.S.C. Section
9601(14), the Regulations at 40 C.F.R. Part 302, (2) any substance regulated
under the Emergency Planning and Community Right to Know Act (including without
limitation any extremely hazardous substances listed at 40 C.F.R. Part 355 and
any toxic chemical listed at 40 C.F.R. Part 372), (iii) hazardous wastes and
hazardous substances as specified under any Texas state or local Governmental
Requirement governing water pollution, groundwater protection, air pollution,
solid wastes, hazardous wastes, spills and other releases of toxic or hazardous
substances, transportation of hazardous substances, materials and wastes and
occupational or employee health and safety, and (iv) any other material, gas or
substance known or suspected to be toxic or hazardous (including, without
limitation, any radioactive substance, methane gas, volatile hydrocarbon,
industrial solvent, and asbestos) or which could cause a material detriment to,
or materially impair the beneficial use of, the Leased Premises, or constitute a
material health, safety or environmental risk to any person exposed thereto or
in contact therewith. For purposes of this Section 9.20, "Hazardous Substance"
shall not mean and shall not include the following, to the extent used normally
and required for everyday uses or normal housekeeping or maintenance: (A) fuel
oil and natural gas for heating, (B) lubricating, cleaning, coolant and other
compounds customarily used in building maintenance, (C) materials routinely used
in the day-to-day operations of an office, such as copier toner, (D) consumer
products, (E) material reasonably necessary and customarily used in construction
and repair of an office project, and (F) fertilizers, pesticides and herbicides
commonly used for routine office landscaping.

        9.21     Disclosure of Information. OPI represents and warrants that all
statements, data and other written information provided by it to any party
hereto as well as their respective consultants and representatives have been
accurate copies or true originals. OPI represents and warrants that, to its Best
Knowledge, (a) there exists no material information concerning OPI which has
been requested but not been disclosed to or made available to the Acquiring
Companies and their representatives or consultants and which would be material
to a decision to consummate the transactions provided for in this Agreement and
(b) in the aggregate, such information does not contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements made in them, in light of the circumstances under which they are
made, not misleading.

        9.22     Representations and Warranties. The representations and
warranties of OPI contained in this Agreement shall be true on and as of the
Closing Date with the same force and effect as though such representations and
warranties had been made on and as of the Closing Date. Such representations and
warranties shall survive the Closing Date and shall remain operative in full
force and effect for the period of eighteen months from the date of Closing
regardless of any investigation at any time made by or on behalf of the
Acquiring Companies and shall not be deemed merged in any document or
instruction so executed and/or delivered by OPI or Osmotics.

        9.23     Absence of Questionable Payments. To the Best Knowledge of OPI,
neither OPI, nor any director, officer, agent, employee or other person acting
on OPI's behalf has (i) used any corporate or other funds for unlawful
contributions, payments, gifts or entertainment, or made any unlawful
expenditures relating to political activity to government officials or others or
established or maintained any unlawful or unrecorded funds in violation of
Section 30A of the Exchange Act or any other applicable foreign, federal or
state law; or (ii) accepted or received any unlawful contributions, payments,
expenditures or gifts.

SECTION 10: COVENANTS OF OPI

        10.1     Preservation of Business. Until Closing, OPI shall use its best
efforts to cause OPI to:

                    (a)     Preserve intact the present business organization of
OPI;

(b)     Maintain its property and assets in its present state of repair, order
and condition,          
          reasonable wear and tear excepted;

(c)     Preserve and protect the goodwill and advantageous relationships of OPI
with its
         customers and all other persons having business dealings with OPI;

(d)     Preserve and maintain in force all licenses, permits, registrations,
franchises, patents,
          trademarks, tradenames, trade secrets, service marks, copyrights,
bonds and other
             similar rights of OPI; and

 (e)     Comply with all laws applicable to the conduct of its business

        10.2     Ordinary Course. Until Closing, OPI shall conduct its business
only in the usual, regular and ordinary course, in substantially the same manner
as previously, and shall not make any substantial change to its methods of
management or operation in respect of such business or property. Without
limiting the foregoing, except as provided for in this Agreement, OPI shall not,
with respect to OPI without the prior written consent of the Acquiring
Companies:

                     (a)     Sell, mortgage, pledge or encumber or agree to
sell, mortgage, pledge or encumber, any of its property or assets, other than in
the ordinary course of business; or

                     (b)     Incur any obligation (contingent or otherwise) or
purchase, acquire, transfer, or convey, any material assets or property or enter
into any contract or commitment, except in the ordinary course of business.

        10.3     Negative Covenants. Until Closing, except as contemplated by
this Agreement or as disclosed in Exhibits to this Agreement, from the date
hereof until the Closing Date, unless and until the Acquiring Companies
otherwise consents in writing, OPI will not (a) change or alter the physical
contents or character of the inventories of its business, so as to materially
affect the nature of OPI's business or materially and adversely change the total
dollar valuation of such inventories, other than in the ordinary course of
business; (b) incur any obligations or liabilities (absolute or contingent)
other than current liabilities incurred and obligations under contracts entered
into in the ordinary course of business; (c) mortgage, pledge or voluntarily
subject to lien, charge or other encumbrance any assets, tangible or intangible,
other than the lien of current property taxes not due and payable; (d) sell,
assign or transfer any of its assets or cancel any debts or claims, other than
in the ordinary course of business; (e) waive any right of any substantial
value; (f) declare or make any payment or distribution to Shareholders or issue,
purchase or redeem any shares of its capital stock or other equity securities or
issue or sell any rights to acquire the same or effect any stock split,
recapitalization, combination, or reclassification of its capital stock, or
reorganization; (g) grant any increase in the salary or other compensation of
any of its directors, officers, or employees or make any increase in any
benefits to which such employees might be entitled or enter into any employment
agreement or consulting agreement; (h) institute any bonus, benefit, profit
sharing, stock option, pension, retirement plan or similar arrangement, or make
any changes in any such plans or arrangements presently existing; (i) enter into
any transactions or series of transactions other than in the ordinary course of
business; (j) amend or propose to amend its Articles of Incorporation except for
amending the Articles of Incorporation for the filing of the Certificate of
Designations, Preferences and Rights of Class A Convertible Preferred Stock in
the form of Exhibit 5.1(b)(ii); (k) amend or propose to amend OPI's By-Laws once
By-Laws are adopted by OPI; (l) make any change in accounting methods,
principles or practices; (m) authorize capital expenditures or make any
acquisition of, or investment in, assets or stock of any other Person; (n) enter
into or amend any material contract or agreement other than in the ordinary
course of business; (o) make any tax election; (p) permit any material insurance
policy to be canceled or terminated, except in the ordinary course of business;
(q) assume, guarantee or endorse, or otherwise as an accommodation become
responsible for, the obligations of any person or make any loans or advances;
(r) maintain its real and personal properties in as good a state of operating
condition and repair as they are on the date of this Agreement, except for
ordinary wear and tear or insured casualty in amounts less than $5,000; (s)
terminate or modify any material leases, contracts, licenses, and permits or
other authorizations or agreements affecting its business or its real and/or
personal property, or the operation thereof, or enter into any additional lease
or contract requiring expenditure by it of any amount affecting such properties
or the operation thereof; or (t) discharge, satisfy or pay any liens,
encumbrances, obligations or liabilities relating to it, whether absolute or
contingent (including litigation claims), other than liabilities shown on
Exhibit 4.1 and liabilities incurred after the date thereof in the ordinary
course of business, and no such discharge, satisfaction or payment shall be
effected other than in accordance with the ordinary payment terms relating to
the liability discharged, satisfied or paid.

        10.4     Additional Covenants.

                     (a)     OPI will promptly pay and discharge, or cause to be
paid and discharged, when due and payable, all lawful taxes, assessments and
governmental charges or levies imposed upon the income, profits, property or
business of OPI or any subsidiary; provided, however, that any such tax,
assessment, charge or levy need not be paid if the validity thereof shall
currently be contested in good faith by appropriate proceedings and if OPI shall
have set aside on its books adequate reserves therefor; and provided, further,
that OPI will pay all such taxes, assessments, charges or levies forthwith upon
the commencement of proceedings to foreclose any lien that may have attached as
security therefor. OPI will promptly pay or cause to be paid when due, or in
conformance with customary trade terms, all other indebtedness incident to the
operations of OPI;

                     (b)     OPI will keep its properties in good repair,
working order and condition, reasonable wear and tear excepted, and from time to
time make all needful and proper repairs, renewals, replacements, additions and
improvements thereto; and OPI will at all times comply with the provisions of
all material leases to which OPI is a party or under which OPI occupies property
so as to prevent any loss or forfeiture thereof or thereunder;

                     (c)     OPI will keep true records and books of account in
which full, true and correct entries will be made of all dealings or
transactions in relation to its business and affairs in accordance with its past
practices consistently applied;

                     (d)     OPI will comply with the requirements of all
applicable laws, rules, regulations and orders of any governmental authority, a
breach of which could have a material adverse effect on its business or credit;

                     (e)     OPI shall maintain in full force and effect its
corporate existence, rights and franchises and all licenses and other rights to
use patents, processes, licenses, trademarks, trade names or copyrights owned or
possessed by OPI and deemed by OPI to be necessary to the conduct of its
business;

                     (f)      OPI will, consistent with its practices in the
ordinary course of business, endeavor to retain its business relationships with
its customers and suppliers that it believes to be advantageous; and

                     (g)     OPI shall deliver to ONSOURCE copies of its
statements of operation and financial condition and similar statements as and
when prepared (if at all) in the ordinary course of its business.

        10.5     Access to Books and Records, Premises, Etc. From the date of
this Agreement through the Closing Date, OPI will grant the Acquiring Companies
and their authorized representatives reasonable access during normal business
hours to its books and records, premises, products, employees and customers and
other parties with whom it has contractual relations during reasonable business
hours and in a manner not to disrupt or interfere with OPI's business
relationships for purposes of enabling the Acquiring Companies to fully
investigate the business of OPI.

        10.6     Compensation. Except as contemplated by this Agreement, OPI
shall not enter into or agree to enter into any employment contract or agreement
for employment, consulting, professional, or other services or otherwise modify
any compensation arrangement or agreement previously in effect.

        10.7     No Solicitation.

   

                  (a)     Subject to OPI's fiduciary duties to its shareholders,
OPI shall not, nor shall it authorize or permit any officer, director or
employee of OPI to, (i) solicit, initiate or encourage the submission of, any
takeover proposal, (ii) enter into any agreement with respect to any takeover
proposal or (iii) participate in any discussions or negotiations regarding, or
furnish to any person any information with respect to, or take any other action
to facilitate any inquiries or the making of any proposal that constitutes, or
may reasonably be expected to lead to, any takeover proposal. Without limiting
the foregoing, it is understood that any violation of the restrictions set forth
in the preceding sentence by any executive officer of OPI, shall be deemed to be
a breach of this Section 10.7(a) by OPI. For purposes of this Agreement,
"takeover proposal" means any proposal for a merger, consolidation or
reorganization or other business combination involving OPI or any proposal or
offer to acquire in any manner, directly or indirectly, an equity interest in,
any voting securities of, or options, rights, warrants or other interests
convertible or exercisable for or into such voting securities, or a substantial
or material portion of the assets or business of OPI, other than the
transactions contemplated by this Agreement.



                     (b)     Subject to OPI's fiduciary duties to its
shareholders, except upon a material breach of this Agreement by the Acquiring
Companies or following termination hereof and except for action permitted or
contemplated by this Agreement, including a party's right to terminate this
Agreement under certain circumstances, neither the Board of Directors of OPI nor
any committee thereof shall (i) withdraw or modify, or propose to withdraw or
modify, in a manner adverse to the Acquiring Companies, the approval or
recommendation by such Board of Directors of any such committee of this
Agreement or the Exchange or (ii) approve or recommend, or propose to approve or
recommend, any takeover proposal.

                     (c)     OPI promptly shall advise the Acquiring Companies
orally and in writing of any takeover proposal or any inquiry with respect to or
which could lead to any takeover proposal and the identity of the person making
any such takeover proposal or inquiry. OPI will keep the Acquiring Companies
fully informed of the status and details of any such takeover proposal or
inquiry.

                     (d)     The provisions of this Section 10.7 shall not be
construed to prevent any investment banker, attorney or other advisor or
representative of OPI to engage in discussions with third parties in the
ordinary course of business with respect to transactions not involving the
parties to this Agreement.

SECTION 11: REPRESENTATIONS AND WARRANTIES OF ONSOURCE AND

Acquisition



        As a material inducement to OPI to enter into this Agreement and with
the understanding and expectation that OPI will be relying thereon in
consummating the Merger contemplated hereunder, the Acquiring Companies
represent and warrant as follows:

        11.1     Organization and Standing. ONSOURCE and Acquisition are
corporations duly organized, validly existing and in good standing under the
laws of the State of Delaware and the State of Colorado, respectively, and have
all requisite corporate power and authority to own their assets and properties
and to carry on their businesses as they are now being conducted.

        11.2     Subsidiaries, etc. Acquisition is a subsidiary of and is wholly
owned by ONSOURCE. Other than its ownership interest in Acquisition and as set
forth on Exhibit 11.2, ONSOURCE has no direct or indirect ownership interest in
any corporation, partnership, joint venture, association or other business
enterprise. Acquisition does not have any direct or indirect ownership interest
in any corporation, partnership, joint venture, association or other business
enterprise, and, at the Effective Time, will have no assets and no liabilities.

        11.3     Qualification. The Acquiring Companies are not qualified to
engage in business as foreign corporations in any state except that ONSOURCE is
qualified to do business in the state of Colorado, and there is no other
jurisdiction wherein the character of the properties presently owned by the
Acquiring Companies or the nature of the activities presently conducted by the
Acquiring Companies make necessary the qualification, licensing or domestication
of ONSOURCE or Acquisition as foreign corporations.

        11.4     Corporate Authority. Except as set forth on Exhibit 11.4
hereto, neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby nor compliance by the
Acquiring Companies with any on the provisions hereof will:

                     (a)     Conflict with or result in a breach of any
provision of its Articles of Incorporation or By-Laws or similar documents of
the Acquiring Companies;

                     (b)     Result in a default (or give rise to any right of
termination, cancellation, or acceleration) under any of the terms, conditions
or provisions of any note, bond, mortgage, indenture, license, agreement or
other instrument or obligation to which the Acquiring Companies are parties, or
by which any of their properties or assets may be bound except for such default
(or right of termination, cancellation, or acceleration) as to which requisite
waivers or consents shall either have been obtained by the Acquiring Companies
prior to the Closing Date or the obtaining of which shall have been waived by
the OPI; or

                     (c)     Violate any order, writ, injunction, decree or, to
the Acquiring Companies' Best Knowledge, any statute, rule or regulation
applicable to the Acquiring Companies or any of their properties or assets. No
consent or approval by any Governmental Authority is required in connection with
the execution and delivery by the Acquiring Companies of this Agreement or the
consummation by the Acquiring Companies of the transactions contemplated hereby,
except for possible notice under plant closing laws.

        11.5     SEC Documents; Financial Statements. As of their respective
dates, all of ONSOURCE's reports, statements and other filings with the SEC (the
"SEC Documents") complied in all material respects with the requirements of the
Act or the Exchange Act as the case may be and the rules and regulations of the
SEC promulgated thereunder and other federal, state and local laws, rules and
regulations applicable to such SEC Documents, and none of the SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of ONSOURCE included in the SEC Documents
comply as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC or other
applicable rules and regulations with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of ONSOURCE as of the dates thereof and
the results of operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments).
ONSOURCE has disclosed publicly all information which, according to law, rule or
regulation, should have been so disclosed.

        11.6     Capitalization of the Acquiring Companies.

                     (a)     The authorized capital stock of ONSOURCE consists
entirely of 25,000,000 shares of common stock having a par value of $.0001 per
share, and 5,000,000 shares of Preferred Stock having a par value of $.0001 per
share (the "ONSOURCE Preferred Stock"). As of March 1, 2005, there were a total
of 948,158 shares of Common Stock issued and outstanding and no shares of
ONSOURCE Preferred Stock issued and outstanding. As of the Closing Date, there
will be no more than 970,658 shares of Common Stock and no shares of ONSOURCE
Preferred Stock issued and outstanding. All issued outstanding shares of
ONSOURCE's capital stock have been duly authorized and validly issued, are fully
paid and non-assessable, free and clear of any liens, encumbrances and claims of
any kind and nature except restrictions against transferability without
compliance with applicable federal and state securities laws and are not subject
to pre-emptive rights. The issuance of the Merger Securities pursuant to this
Agreement have been duly approved by the Directors of ONSOURCE and will, upon
their issuance, have been validly issued and will be fully paid and
non-assessable, free and clear of any liens, encumbrances and claims of any kind
and nature except restrictions against transferability without compliance with
applicable federal and state securities laws. Except for (i) the Excluded
Shares, (ii) as described in ONSOURCE's SEC Documents or (iii) as set forth in
Exhibit 11.6(a), there are no authorized, issued or outstanding subscriptions,
options, warrants, contracts, calls, commitments or other purchase rights of any
nature or character relating to any of ONSOURCE's capital stock, equity
securities, debt or other securities convertible into stock or equity securities
of ONSOURCE. As of the date of this Agreement, there are no outstanding
contractual obligations of ONSOURCE to repurchase, redeem or otherwise acquire
any shares of capital stock of ONSOURCE. There are no voting trusts, stockholder
agreements or other voting arrangements to which the Acquiring Companies is a
party or, to the Best Knowledge of ONSOURCE, to which any of the ONSOURCE common
stockholders is a party or bound.

                     (b)     The authorized capital stock of Acquisition
consists entirely of 1,000 shares of common stock having a par value of $.001
per share (the "Acquisition Common Stock"), and no shares of preferred stock. As
of March 1, 2005, there were a total of no shares of Acquisition Common Stock
issued and outstanding. As of the Closing Date, there will be no more than 10
shares of Acquisition Common Stock issued and outstanding, issued to ONSOURCE.
All issued and outstanding shares of Acquisition's capital stock shall have been
duly authorized and validly issued, fully paid and non-assessable, free and
clear of any liens, encumbrances and claims of any kind and nature except
restrictions against transferability without compliance with applicable federal
and state securities laws and are not subject to pre-emptive rights. Except as
described in ONSOURCE's SEC Documents or as set forth in Exhibit 11.6(b), there
are no authorized, issued or outstanding subscriptions, options, warrants,
contracts, calls, commitments or other purchase rights of any nature or
character relating to any of Acquisition's capital stock, equity securities,
debt or other securities convertible into stock or equity securities of
Acquisition. As of the date of this Agreement, there are no outstanding
contractual obligations of Acquisition to repurchase, redeem or otherwise
acquire any shares of capital stock of Acquisition. There are no voting trusts,
stockholder agreements or other voting arrangements to which the Acquiring
Companies is a party or, to the Best Knowledge of Acquisition, to which any of
the Acquisition common stockholders is a party or bound.

        11.7     Taxes. Except as set forth in Exhibit 11.7:

                     (a)     the Acquiring Companies have filed (or have
obtained extensions for filing) all income, excise, sales, corporate franchise,
property, payroll and other tax returns or reports required to be filed by them,
as of the date hereof by the United States of America, any state or other
political subdivision thereof or any foreign country and has paid all Taxes or
assessments relating to the time periods covered by such returns or reports; and

                     (b)     the Acquiring Companies have paid all tax
liabilities imposed or assessed by any governmental authority for all periods
prior to the Closing Date for which such taxes have become due and payable and
has received no notice from any such governmental authority of any deficiency or
delinquency with respect to such obligation. The Acquiring Companies are not
currently undergoing any audit conducted by any taxing authority and have
received no notice of audit covering any prior period for which taxes have been
paid or are or will be due and payable prior to the Closing Date. There are no
present disputes as to taxes of any nature payable by the Acquiring Companies.

        11.8     No Actions, Proceedings, Etc. Except as listed on the attached
Exhibit 11.8, there is no action or proceeding (whether or not purportedly on
behalf of the Acquiring Companies) pending or to their knowledge threatened by
or against the Acquiring Companies, which might result in any material adverse
change in the condition, financial or otherwise, of the Acquiring Companies'
businesses or assets. No order, writ or injunction or decree has been issued by,
or requested of any court or Governmental Agency which does nor may result in
any material adverse change in the Acquiring Companies' assets or properties or
in the financial condition or the businesses of the Acquiring Companies. the
Acquiring Companies are not liable for damages to any employee or former
employee as a result of any violation of any state, federal or foreign laws
directly or indirectly relating to such employee or former employee.

        11.9     Post Balance Sheet Changes.

                     (a)     Except as set forth on Exhibit 11.9(a) and as
contemplated by this Agreement, since the date of ONSOURCE's latest publicly
available financial statements, the ONSOURCE has not (a) issued, bought,
redeemed or entered into any agreements, commitments or obligations to sell, buy
or redeem any shares of its capital stock, including but not limited to any
options or warrants to purchase any securities of ONSOURCE or any securities
convertible into capital stock of ONSOURCE; (b) incurred any obligation or
liability (absolute or contingent), other than current liabilities incurred, and
obligations under contracts entered into, in the ordinary course of business;
(c) discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities incurred in
the ordinary course of business; (d) mortgaged, pledged or subjected to lien
charges, or other encumbrance any of its assets, other than the lien of current
or real property taxes not yet due and payable; (e) waived any rights of
substantial value, whether or not in the ordinary course of business; (f)
suffered any damage, destruction or loss, whether or not covered by insurance,
materially and adversely affecting its assets or its business; (g) made or
suffered any amendment or termination of any material contract or any agreement
which adversely affects its business; (h) received notice or had knowledge of
any labor trouble other than routine grievance matters, none of which is
material; (i) increased the salaries or other compensation of any of its
directors, officers or employees or made any increase in other benefits to which
employees may be entitled, other than employee salary increases made in the
ordinary course of business and reflected on an exhibit hereto; (j) sold,
transferred or otherwise disposed of any of its assets, other than in the
ordinary course of business; (k) declared or made any distribution or payments
to any of its shareholders, officers or employees, other than wages and salaries
made to employees in the ordinary course of business; (l) revalued any of its
assets; or (m) entered into any transactions not in the ordinary course of
business.

                     (b)     Except as set forth on the attached Exhibit 11.9(b)
and as contemplated by this Agreement, since December 31, 2004, Acquisition has
not (a) issued, bought, redeemed or entered into any agreements, commitments or
obligations to sell, buy or redeem any shares of its capital stock; (b) incurred
any obligation or liability (absolute or contingent), other than current
liabilities incurred, and obligations under contracts entered into, in the
ordinary course of business; (c) discharged or satisfied any lien or encumbrance
or paid any obligation or liability (absolute or contingent), other than current
liabilities incurred in the ordinary course of business; (d) mortgaged, pledged
or subjected to lien charges, or other encumbrance any of its assets, other than
the lien of current or real property taxes not yet due and payable; (e) waived
any rights of substantial value, whether or not in the ordinary course of
business; (f) suffered any damage, destruction or loss, whether or not covered
by insurance, materially and adversely affecting its assets or its business; (g)
made or suffered any amendment or termination of any material contract or any
agreement which adversely affects its business; (h) received notice or had
knowledge of any labor trouble other than routine grievance matters, none of
which are material; (i) increased the salaries or other compensation of any of
its directors, officers or employees or made any increase in other benefits to
which employees may be entitled, other than employee salary increases made in
the ordinary course of business and reflected on an exhibit hereto; (j) sold,
transferred or otherwise disposed of any of its assets, other than in the
ordinary course of business; (k) declared or made any distribution or payments
to any of its shareholders, officers or employees, other than wages and salaries
made to employees in the ordinary course of business; (l) revalued any of its
assets; or (m) entered into any transactions not in the ordinary course of
business.

        11.10     No Breaches. Except as set forth on Exhibit 11.10, the
Acquiring Companies are not in violation of, and the consummation of the
transactions contemplated hereby do not and will not result in any material
breach of, any of the terms or conditions of any mortgage, bond, indenture,
agreement, contract, license or other instrument or obligation to which the
Acquiring Companies are a party or by which their assets are bound; nor will the
consummation of the transactions contemplated hereby cause the Acquiring
Companies to violate any statute, regulation, judgment, writ, injunction or
decree of any court, threatened or entered in a proceeding or action in which
the Acquiring Companies are, were or may be bound or to which any of the
Acquiring Companies'  assets are subject.

        11.11     Condition of the Acquiring Companies' Assets. Except as set
forth on Exhibit 11.11, the Acquiring Companies' assets are currently in good
and usable condition and there are no defects or other conditions which, in the
aggregate, materially and adversely affect the operation or values of such
assets taken as a whole. Except as disclosed on Exhibit 11.11, no person other
than the Acquiring Companies (including any officer or employee of the Acquiring
companies) has any proprietary interest in any know-how or other intangible
assets used by the Acquiring Companies in the conduct of their businesses.

        11.12     Corporate Acts and Proceedings. This Agreement has been duly
authorized by all necessary corporate action on behalf of the Acquiring
Companies, have been duly executed and delivered by authorized officers of the
Acquiring Companies, and is a valid and binding Agreement on the part of the
Acquiring Companies that is enforceable against the Acquiring Companies in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, moratorium, fraudulent transfers, reorganization or
other similar laws affecting the enforcement of creditors' rights generally and
to judicial limitations on the enforcement of the remedy of specific performance
and other equitable remedies. All corporate action necessary to issue and
deliver to the Merger Securities has been taken or will be taken prior to
Closing.

   

     11.13     Registered Rights and Proprietary Information.



                     (a)     Exhibit 11.13 hereto contains a true and complete
list of all patents, letters patent and patent applications, service marks,
trademark and service mark registrations and applications, copyright, copyright
registrations and applications, grants of licenses and rights to the Acquiring
Companies with respect to the foregoing, both domestic and foreign, claimed by
the Acquiring Companies or used or proposed to be used by the Acquiring
Companies in the conduct of their business (collectively herein, "Acquiring
Companies' Registered Rights"). Exhibit 11.13 hereto also contains a true and
complete list of all and every trade secret, know-how, process, formula,
discovery, development, research, design, technique, customer and supplier list,
contracts, product development plans, product development concepts, author
contracts, marketing and purchasing strategy, invention, and any other matter
required for, incident to, or related to the conduct of its business (hereafter
collectively the "Acquiring Companies' Proprietary Information"). Except as
described in Exhibit 11.13 hereto, the Acquiring Companies are not obligated or
under any liability whatever to make any payments by way of royalties, fees or
otherwise to any owner or licensor of, or other claimant to, any Acquiring
Companies' Registered Right or Acquiring Companies' Proprietary Information with
respect to the use thereof in the conduct of their business or otherwise.

                     (b)        Except as described in Exhibit 11.13 hereto, to
the Acquiring Companies' Best Knowledge, the Acquiring Companies own and have
the unrestricted right to use the Acquiring Companies' Registered Rights and
Acquiring Companies' Proprietary Information required for or incident to the
design, development, manufacture, operation, sale and use of all products and
services sold or rendered or proposed to be sold or rendered by the Acquiring
Companies or relating to the conduct or proposed conduct of their business free
and clear of any right, title, interest, equity or claim of others. As soon as
practicable following the execution of this Agreement, and except as described
in Exhibit 11.13 hereto, the Acquiring Companies agree to take all necessary
steps (including without limitation entering into appropriate confidentiality,
assignment of rights and non-competition agreements with all officers,
directors, employees and consultants of the Acquiring Companies and others with
access to or knowledge of the Acquiring Companies' Proprietary Information) to
safeguard and maintain the secrecy and confidentiality of, and their proprietary
rights in, the Acquiring Companies' Proprietary Information and all related
documentation and intellectual property rights therein necessary for the conduct
or proposed conduct of its business.

                     (c)         Except as described in Exhibit 11.13 hereto,
the Acquiring Companies have not sold, transferred, assigned, licensed or
subjected to any right, lien, encumbrance or claim of others, any Acquiring
Companies' Proprietary Information, including without limitation any Acquiring
Companies' Registered Right, or any interest therein, related to or required for
the design, development, manufacture, operation, sale or use of any product or
service currently under development or manufactured, or proposed to be
developed, sold or manufactured, by them. Exhibit 11.13 contains a true and
complete list and description of all licenses of Acquiring Companies'
Proprietary Information granted to the Acquiring Companies by others or to
others by the Acquiring Companies. Except as described in Exhibit 11.13 hereto,
there are no claims or demands of any person pertaining to, or any proceedings
that are pending or threatened, which challenge the rights of the Acquiring
Companies in respect of any Acquiring Companies' Proprietary Information used in
the conduct of their business.

                     (d)             Except as described in Exhibit 11.13
hereto, the Acquiring Companies own and on the Closing Date shall own, have and
shall have, holds and shall hold, exclusively all right, title and interest in
the Acquiring Companies' Registered Rights, free and clear of all liens,
encumbrances, restrictions, claims and equities of any kind whatsoever, has and
shall have the exclusive right to use, sell, license or dispose of, and have and
shall have the exclusive right to bring action for the infringement of the
Acquiring Companies' Registered Rights and the Acquiring Companies' Proprietary
Information. To the Best Knowledge of Acquiring Companies, the marketing,
promotion, distribution or sale by the Acquiring Companies of any products or
interests subject to the Acquiring Companies' Registered Rights or making use of
Acquiring Companies' Proprietary Information shall not constitute an
infringement of any patent, copyright, trademark, service mark or
misappropriation or violation of any other party's proprietary rights or a
violation of any license or agreement by the Acquiring Companies. Except as
described in Exhibit 11.13 hereto, to the knowledge of the Acquiring Companies
after due inquiry no facts or circumstances exist that could result in the
invalidation of any of the Acquiring Companies' Registered Rights.

        11.14     No Liens or Encumbrances. Except as set forth in Exhibit
11.14, the Acquiring Companies have good and marketable title to all of the
property and assets, tangible and intangible, employed in the operations of
their businesses, free of any material mortgages, security interests, pledges,
easements or encumbrances of any kind whatsoever and except for such property
and assets as may be leased by the Acquiring Companies.

        11.15     Employee Matters. Exhibit 11.15, attached hereto, contains a
true, complete and accurate list of all employees of the Acquiring Companies and
the remuneration of each (including wages, salaries and fringe benefits). the
Acquiring Companies have no information or facts indicating that any employee
listed on Exhibit 11.15 intends to terminate his/her employment relationship
with the Acquiring Companies prior or subsequent to the Closing Date, except as
may be required by this Agreement. Except as specifically described on Exhibit
11.15, the Acquiring Companies have no employee benefit plans (including, but
not limited to, pension plans and health or welfare plans), arrangements or
understandings, whether formal or informal. the Acquiring Companies do not now
and have never contributed to a "multi-employer plan" as defined in Section
400(a)(3) of the ERISA. To the Best Knowledge of the Acquiring Companies, the
Acquiring Companies has complied with all applicable provisions of ERISA and all
rules and regulations promulgated thereunder, and neither the Acquiring
Companies nor any trustee, administrator, fiduciary, agent or employee thereof
has at any time been involved in a transaction that would constitute a
"prohibited transaction" within the meaning of Section 406 of ERISA as to any
covered plan of the Acquiring Companies. the Acquiring Companies are not parties
to any collective bargaining or other union agreement. the Acquiring Companies
have not, within the past five (5) years had, or been threatened with, any union
activities, work stoppages or other labor trouble with respect to its employees
which had a material adverse effect on the Acquiring Companies, their business
or assets. Except as set forth in Exhibit 11.15, the Acquiring Companies have
not made any commitment or agreements to increase the wages or modify the
conditions or terms of employment of any of the employees of the Acquiring
Companies used in connection with its business, and between the date of this
Agreement and the Closing Date, the Acquiring Companies will not make any
agreement to increase the wages or modify the conditions or terms of employment
of any of the employees of the Acquiring Companies used in the conduct of its
business, without the prior written consent of all parties hereto.

        11.16     Legal Proceedings and Compliance with Law. Except as set forth
on Exhibit 11.16, the Acquiring Companies have not received notice of any legal,
administrative, arbitration or other proceeding or governmental investigation
pending or threatened (including those relating to the health, safety,
employment of labor, or protection of the environment) pertaining to the
Acquiring Companies which might result in the aggregate in money damages payable
by the Acquiring Companies in excess of insurance coverage or which might result
in a permanent injunction against the Acquiring Companies. the Acquiring
Companies have substantially complied with, and are not in default in any
respect under any applicable laws, ordinances, requirements, regulations, or
orders applicable to the business of the Acquiring Companies, the violation of
which might materially and adversely affect them. the Acquiring Companies are
not parties to any agreement or instrument, nor is it subject to any charter or
other corporate restriction or any judgment, order, writ, injunction, decree,
rule, regulation, code or ordinance which materially and adversely affects, or
might reasonably be expected materially and adversely to affect the business,
operations, prospects, property, assets or condition, financial or otherwise, of
the Acquiring Companies.

        11.17     Contract Schedules. Attached as Exhibit 11.17 hereto is an
accurate list of the following:

                     (a)     All contracts, leases, agreements, covenants,
licenses, instruments or commitments of OPI pertaining to the business of the
Acquiring Companies calling for the payment of Five Thousand Dollars ($5,000) or
more or which is otherwise material to the business of OPI, including, without
limitation, the following:

                                                                               
(i)     Licenses and contracts held in the ordinary course
                                                                                        
of business;

(ii)    Executory contracts for the purchase, sale or lease 
        of any assets;

(iii)   Management or consulting contracts;

(iv)   Patent, trademark and copyright applications,
        registrations or licenses, and know-how,
        intellectual property and trade secret agreements
        or other licenses;

(v)    Note agreements, loan agreements, indentures and
        the like, other than those entered into and executed
        in the ordinary course of business;

(vi)   All sales, agency, distributorship or franchise
        agreements; and

(vii)  Any other contracts not in the ordinary course of     
        business.

                     (b)     All labor contracts, employment agreements and
collective bargaining agreements to which the Acquiring Companies are parties.

                     (c)     All instruments evidencing any liens or security
interest securing any indebtedness of the Acquiring Companies covering any asset
of the Acquiring Companies.

                     (d)     All profit sharing, pension, stock option,
severance pay, retirement, bonus, deferred compensation, group life and health
insurance or other employee benefit plans, agreements, arrangements or
commitments of any nature whatsoever, whether or not legally binding, and all
agreements with any present or former officer, director or shareholder of the
Acquiring Companies.

                     (e)     Any and all documents, instruments and other
writings not listed in any other schedule hereto which are material to the
business operations of the Acquiring Companies.

        Except as set forth in Exhibit 11.17, all of such contracts, agreements,
leases, licenses, plans, arrangements and commitments and all other such items
set forth above are valid, binding and in full force and effect in accordance
with their terms and conditions, except as the enforceability thereof may be
limited by bankruptcy, insolvency, moratorium, fraudulent transfer,
reorganization or other similar laws affecting the enforcement of contracts
generally, and there is no existing material default thereunder or breach
thereof by the Acquiring Companies, or to the Acquiring Companies' knowledge by
any party to such contracts, or any conditions which, with the passage of time
or the giving of notice or both, might constitute such a default by the
Acquiring Companies or by any other party to the contracts.

        11.18     Labor Matters. There are no strikes, slowdowns, stoppages,
organizational efforts, discrimination charges or other labor disputes pending
or, to the knowledge of the Acquiring Companies or any of their agent or
employees, threatened against the Acquiring Companies.

        11.19     Insurance. the Acquiring Companies maintain no insurance
coverage on their assets and business.

        11.20     Environmental. Except as disclosed on Exhibit 11.20, the
Acquiring Companies have never owned or operated any real property except for
leased office space:

                     (a)     To the Best Knowledge of the Acquiring Companies,
no real property (or the subsurface soil and the ground water thereunder) now or
previously leased by the Acquiring Companies (the "Leased Premises") either
contains any Hazardous Substance (as hereinafter defined) or has underneath it
any underground fuel or liquid storage tanks;

                     (b)     To the Best Knowledge of the Acquiring Companies,
there has been no generation, transportation, storage, treatment or disposal of
any Hazardous Substance on or beneath the Leased Premises, now or in the past;

                     (c)     the Acquiring Companies are not aware of any
pending or threatened litigation or proceedings before any court or
administrative agency in which any person alleges, or threatens to allege, the
presence, release, threat of release, placement on or in the Leased Premises, or
the generation, transportation, storage, treatment or disposal at the Leased
Premises, of any Hazardous Substance;

                     (d)     the Acquiring Companies have not received any
written notice and has no actual knowledge that any Governmental Authority or
any employee or agent thereof has determined or alleged, or is investigating the
possibility, that there is or has been any presence, release, threat of release,
placement on or in the Leased Premises, or any generation, transportation,
storage, treatment or disposal at the Leased Premises, of any Hazardous
Substance;

                     (e)     To the Best Knowledge of the Acquiring Companies,
there have been no communications or agreements with any Governmental Authority
or agency (federal, state, or local) or any private person or entity (including,
without limitation, any prior owner of the Leased Premises and any present or
former occupant or tenant of the Leased Premises) relating in any way to the
presence, release, threat of release, placement on or in the Leased Premises, or
any generation, transportation, storage, treatment or disposal at the Leased
Premises, of any Hazardous Substance. the Acquiring Companies further agrees and
covenants that the Acquiring Companies will not store or deposit on, otherwise
release or bring onto or beneath, the Leased Premises any Hazardous Substance
prior to the Closing Date; and

                     (f)     There is no litigation, proceeding, citizen's suit
or governmental or other investigation pending, or, to the Acquiring Companies'
Best Knowledge, threatened, against the Acquiring Companies, and the Acquiring
Companies know of no facts or circumstances which might give rise to any future
litigation, proceeding, citizen's suit or governmental or other investigation,
which relate to the Acquiring Companies' compliance with environmental laws,
regulations, rules, guidelines and ordinances.

        For purposes of this Section 11.20, "Hazardous Substance" shall mean and
include (i) a hazardous substance as defined in 42 U.S.C. Section 9601(14), the
Regulations at 40 C.F.R. Part 302, (2) any substance regulated under the
Emergency Planning and Community Right to Know Act (including without limitation
any extremely hazardous substances listed at 40 C.F.R. Part 355 and any toxic
chemical listed at 40 C.F.R. Part 372), (iii) hazardous wastes and hazardous
substances as specified under any Texas state or local Governmental Requirement
governing water pollution, groundwater protection, air pollution, solid wastes,
hazardous wastes, spills and other releases of toxic or hazardous substances,
transportation of hazardous substances, materials and wastes and occupational or
employee health and safety, and (iv) any other material, gas or substance known
or suspected to be toxic or hazardous (including, without limitation, any
radioactive substance, methane gas, volatile hydrocarbon, industrial solvent,
and asbestos) or which could cause a material detriment to, or materially impair
the beneficial use of, the Leased Premises, or constitute a material health,
safety or environmental risk to any person exposed thereto or in contact
therewith. For purposes of this Section 11.20, "Hazardous Substance" shall not
mean and shall not include the following, to the extent used normally and
required for everyday uses or normal housekeeping or maintenance: (A) fuel oil
and natural gas for heating, (B) lubricating, cleaning, coolant and other
compounds customarily used in building maintenance, (C) materials routinely used
in the day-to-day operations of an office, such as copier toner, (D) consumer
products, (E) material reasonably necessary and customarily used in construction
and repair of an office project, and (F) fertilizers, pesticides and herbicides
commonly used for routine office landscaping.

        11.21     Disclosure of Information. The Acquiring Companies represent
and warrant that all statements, data and other written information provided by
them to any party hereto as well as their respective consultants and
representatives have been accurate copies or true originals. The Acquiring
Companies represent and warrant that, to their Best Knowledge, (a) there exists
no material information concerning the Acquiring Companies which has been
requested but not been disclosed to or made available to the OPI and their
representatives or consultants and which would be material to a decision to
consummate the transactions provided for in this Agreement and (b) in the
aggregate, such information does not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
made in them, in light of the circumstances under which they are made, not
misleading.

        11.22     Representations and Warranties. The representations and
warranties of the Acquiring Companies contained in this Agreement shall be true
on and as of the Closing Date with the same force and effect as though such
representations and warranties had been made on and as of the Closing Date. Such
representations and warranties shall survive the Closing Date and shall remain
operative in full force and effect for a period of eighteen months from the date
of Closing regardless of any investigation at any time made by or on behalf of
the Acquiring Companies and shall not be deemed merged in any document or
instruction so executed and/or delivered by the Acquiring Companies.

        11.23     Absence of Questionable Payments. To the Best Knowledge of the
Acquiring Companies, neither the Acquiring Companies, nor any director, officer,
agent, employee or other person acting on any their behalf has (i) used any
corporate or other funds for unlawful contributions, payments, gifts or
entertainment, or made any unlawful expenditures relating to political activity
to government officials or others or established or maintained any unlawful or
unrecorded funds in violation of Section 30A of the Exchange Act or any other
applicable foreign, federal or state law; or (ii) accepted or received any
unlawful contributions, payments, expenditures or gifts.

SECTION 12: COVENANTS OF THE ACQUIRING COMPANIES

        12.1     Preservation of Business. Until Closing, except as provided for
in this Agreement, the Acquiring Companies shall use their best efforts to:

                     (a)     Preserve intact the present business organization
of the Acquiring Companies;

                     (b)     Maintain their property and assets in its present
state of repair, order and condition, reasonable wear and tear excepted;

                     (c)     Preserve and protect the goodwill and advantageous
relationships of the Acquiring Companies with its customers and all other
persons having business dealings with the Acquiring Companies;

                     (d)     Preserve and maintain in force all licenses,
permits, registrations, franchises, patents, trademarks, tradenames, trade
secrets, service marks, copyrights, bonds and other similar rights of the
Acquiring Companies; and

                     (e)     Comply with all laws applicable to the conduct of
their businesses.

        12.2     Ordinary Course. Until Closing, the Acquiring Companies shall
conduct their business only in the usual, regular and ordinary course, in
substantially the same manner as previously, and shall not make any substantial
change to its methods of management or operation in respect of such businesses
or property. Without limiting the foregoing, except as provided for in this
Agreement, except as provide for in this Agreement, the Acquiring Companies
shall not, without the prior written consent of OPI:

                     (a)     Sell, mortgage, pledge or encumber or agree to
sell, mortgage, pledge or encumber, any of the property or assets of the
Acquiring Companies; and

                     (b)     Incur any obligation (contingent or otherwise) or
purchase, acquire, transfer, or convey, any material assets or property or enter
into any contract or commitment.

        12.3     Negative Covenants. Until Closing, except as contemplated by
this Agreement or as disclosed in Exhibits to this Agreement, from the date
hereof until the Closing Date, unless and until OPI otherwise consents in
writing, the Acquiring Companies will not (a) change or alter the physical
contents or character of the inventories of its business, so as to materially
affect the nature of the Acquiring Companies' business or materially and
adversely change the total dollar valuation of such inventories, other than in
the ordinary course of business; (b) incur any obligations or liabilities
(absolute or contingent) other than current liabilities incurred and obligations
under contracts entered into in the ordinary course of business; (c) mortgage,
pledge or voluntarily subject to lien, charge or other encumbrance any assets,
tangible or intangible, other than the lien of current property taxes not due
and payable; (d) sell, assign or transfer any of its assets or cancel any debts
or claims, other than in the ordinary course of business; (e) waive any right of
any substantial value; (f) declare or make any payment or distribution to
Shareholders or issue, purchase or redeem any shares of its capital stock or
other equity securities or issue or sell any rights to acquire the same or
effect any stock split, recapitalization, combination, or reclassification of
its capital stock, or reorganization; (g) grant any increase in the salary or
other compensation of any of its directors, officers, or employees or make any
increase in any benefits to which such employees might be entitled or enter into
any employment agreement or consulting agreement; (h) institute any bonus,
benefit, profit sharing, stock option, pension, retirement plan or similar
arrangement, or make any changes in any such plans or arrangements presently
existing; (i) enter into any transactions or series of transactions other than
in the ordinary course of business; (j) amend or propose to amend its Articles
of Incorporation or By-Laws except for filing the Certificate of Designation of
Rights and Preferences of Series A Convertible Preferred Stock in the form of
Exhibit 5.1(b)(i); (k) make any change in accounting methods, principles or
practices; (l) authorize capital expenditures or make any acquisition of, or
investment in, assets or stock of any other Person; (m) enter into or amend any
material contract or agreement other than in the ordinary course of business;
(n) make any tax election; (o) permit any material insurance policy to be
canceled or terminated, except in the ordinary course of business; (p) assume,
guarantee or endorse, or otherwise as an accommodation become responsible for,
the obligations of any person or make any loans or advances; (q) maintain its
real and personal properties in as good a state of operating condition and
repair as they are on the date of this Agreement, except for ordinary wear and
tear or insured casualty in amounts less than $5,000; (r) terminate or modify
any material leases, contracts, licenses, and permits or other authorizations or
agreements affecting its business or its real and/or personal property, or the
operation thereof, or enter into any additional lease or contract requiring
expenditure by it of any amount affecting such properties or the operation
thereof; or (s) discharge, satisfy or pay any liens, encumbrances, obligations
or liabilities relating to it, whether absolute or contingent (including
litigation claims), other than liabilities shown on ONSOURCE's publicly
available financial statements and liabilities incurred after the date thereof
in the ordinary course of business, and no such discharge, satisfaction or
payment shall be effected other than in accordance with the ordinary payment
terms relating to the liability discharged, satisfied or paid.

        12.4     Additional Covenants.

                     (a)     The Acquiring Companies will promptly pay and
discharge, or cause to be paid and discharged, when due and payable, all lawful
taxes, assessments, and governmental charges or levies imposed upon the income,
profits, property or business of the Acquiring Companies; provided, however,
that any such tax, assessment, charge or levy need not be paid if the validity
thereof shall currently be contested in good faith by appropriate proceedings
and if the Acquiring Companies shall have set aside on their books adequate
reserves therefor and deposited at Closing into an escrow account an amount to
cover any such tax, assessment, charge or levy; and provided, further, that the
Acquiring Companies will pay all such taxes, assessments, charges or levies
forthwith upon the commencement of proceedings to foreclose any lien that may
have attached as security therefor. The Acquiring Companies will promptly pay or
cause to be paid when due, or in conformance with customary trade terms, all
other indebtedness incident to the operations of the Acquiring Companies;

                     (b)     The Acquiring Companies will keep their properties
in good repair, working order and condition, reasonable wear and tear excepted,
and from time to time make all needful and proper repairs, renewals,
replacements, additions and improvements thereto; and the Acquiring Companies
will at all times comply with the provisions of all material leases to which any
of them is a party or under which any of them occupies property so as to prevent
any loss or forfeiture thereof or thereunder;

                     (c)     The Acquiring Companies will keep true records and
books of account in which full, true and correct entries will be made of all
dealings or transactions in relation to their business and affairs in accordance
with its past practices consistently applied;

                     (d)     The Acquiring Companies will comply with the
requirements of all applicable laws, rules, regulations and orders of any
governmental authority, a breach of which could have a material adverse effect
on their businesses or credit;

                     (e)     The Acquiring Companies shall maintain in full
force and effect its corporate existence, rights and franchises and all licenses
and other rights to use patents, processes, licenses, trademarks, trade names or
copyrights owned or possessed by them and deemed by the Acquiring Companies to
be necessary to the conduct of their businesses;

                     (f)     The Acquiring Companies will, consistent with their
practices in the ordinary course of business, endeavor to retain its business
relationships with its customers and suppliers that they believes to be
advantageous; and

                     (g)     The Acquiring Companies shall deliver to OPI copies
of its statements of operation and financial condition and similar statements as
and when prepared (if at all) in the ordinary course of their businesses.

        12.5     Access to Books and Records, Premises, Etc. From the date of
this Agreement through the Closing Date, the Acquiring Companies will grant OPI
and its authorized representatives reasonable access during normal business
hours to its and its subsidiaries' books and records, premises, products,
employees and customers and other parties with whom it has contractual relations
during reasonable business hours for purposes of enabling OPI to fully
investigate the business of the Acquiring Companies.

        12.6     Compensation. Except as contemplated by this Agreement, the
Acquiring Companies shall not enter into or agree to enter into any employment
contract or agreement for consulting, professional, or other services which will
adversely and materially affect the operation of the Acquiring Companies prior
to the Closing Date.

        12.7     No Solicitation.

                     (a)     Subject to its fiduciary duties to shareholders,
the Acquiring Companies shall not, nor shall they authorize or permit any
officer, director or employee of or any investment banker, attorney or other
advisor or representative of the Acquiring Companies to, (i) solicit, initiate
or encourage the submission of, any takeover proposal, (ii) enter into any
agreement with respect to any takeover proposal or (iii) participate in any
discussions or negotiations regarding, or furnish to any person any information
with respect to, or take any other action to facilitate any inquiries or the
making of any proposal that constitutes, or may reasonably be expected to lead
to, any takeover proposal. Without limiting the foregoing, it is understood that
any violation of the restrictions set forth in the preceding sentence by any
executive officer of the Acquiring Companies or any investment banker, attorney
or other advisor or representatives of the Acquiring Companies or otherwise,
shall be deemed to be a breach of this Section 12.7(b) by the Acquiring
Companies. For purposes of this Agreement, "takeover proposal" means any
proposal for a merger, consolidation or reorganization or other business
combination involving the Acquiring Companies or any proposal or offer to
acquire in any manner, directly or indirectly, an equity interest in, any voting
securities of, or options, rights, warrants or other interests convertible or
exercisable for or into such voting securities, or a substantial or material
portion of the assets or business of the Acquiring Companies, other than the
transactions contemplated by this Agreement.

                     (b)     Subject to its fiduciary duties to shareholders,
except upon a material breach of this Agreement by OPI or following termination
hereof and except for action permitted or contemplated by this Agreement,
including a party's right to terminate this Agreement under certain
circumstances, neither the Board of Directors of the Acquiring Companies nor any
committee thereof shall (i) withdraw or modify, or propose to withdraw or
modify, in a manner adverse to OPI, the approval or recommendation by such Board
of Directors of any such committee of this Agreement or the Exchange or (ii)
approve or recommend, or propose to approve or recommend, any takeover proposal.

                     (c)     The Acquiring Companies promptly shall advise OPI
orally and in writing of any takeover proposal or any inquiry with respect to or
which could lead to any takeover proposal and the identity of the person making
any such takeover proposal or inquiry. The Acquiring Companies will keep OPI
fully informed of the status and details of any such takeover proposal or
inquiry.

                     (d)     The provisions of this Section 12.7 shall not be
construed to prevent any investment banker, attorney or other advisor or
representative of the Acquiring Companies to engage in discussions with third
parties in the ordinary course of business with respect to transactions not
involving the parties to this Agreement.

        12.8     Delivery of Additional Filings; Additional Access. Following
the execution of this Agreement and until the Closing Date, ONSOURCE shall
provide OPI with copies of any and all reports, filings, notices or other
information which ONSOURCE may prepare and file with or receive from the
Commission, NASDAQ or any other regulatory authority, (and shall give OPI an
opportunity to review and comment on any such filings) as well as copies of any
pleadings, notices or other filings made in connection with any pending
litigation, arbitration, investigation or proceeding in which ONSOURCE or any
subsidiary is a party or otherwise involved.

SECTION 13: TERMINATION

        13.1     Termination. This Agreement may be terminated and abandoned
solely as follows:

                     (a)     At any time until the Closing Date by the mutual
agreement of the Board of Directors of OPI, The Acquiring Companies.

                     (b)     This Agreement may be terminated by either party
hereto, if the conditions, as set forth in this Agreement to such terminating
party's obligations under this Agreement are not fulfilled on or prior to the
Closing Date; provided that any such termination shall not limit the remedies
otherwise available to such party as a result of misrepresentations of or
breaches by the other party.

                     (c)     This Agreement may be terminated by any party if
the a party on the other side of this transaction is in material breach or
default of its respective covenants, agreements or other obligations hereunder,
or if any of its representations and warranties herein are not true and accurate
in all material respects when made or when otherwise required by this Agreement
to be true and accurate.

                     (d)     By either ONSOURCE, Acquisition or OPI, if for any
reason the parties have failed to close this Agreement on or before April 30,
2005, provided that neither ONSOURCE, Acquisition nor OPI is then in default
hereunder.

                     (e)     By either ONSOURCE or OPI for any reason upon
written notice, provided that if a party terminates this Agreement pursuant to
this Section 13.1(e) and the other party

continues to be willing and able to proceed with the Merger, then the
terminating party shall immediately pay the other party $250,000.



           In the event of any termination pursuant to this Section 13.1 (other
than pursuant to subparagraph 13.1(a) or subparagraph 13.1(e)), written notice
setting forth the reasons therefor shall forthwith be given by OPI, if it is the
terminating party, to The Acquiring Companies, or by ONSOURCE or Acquisition, if
either of them is the terminating party, to OPI.

        13.2     Effect of Termination. If terminated as provided for in this
Section, this Agreement shall forthwith become wholly void and of no effect,
except for the confidentiality obligations set forth in Section 15 hereof,
without liability to any party to this Agreement except for breach of this
Agreement.

SECTION 14: INDEMNIFICATION

   

     14.1     Indemnification Covenants of the Acquiring Companies. Subject to
the limitations set forth in this Section 14, the Acquiring Companies shall
defend, indemnify, save and keep harmless OPI and its affiliates, directors,
officers, agents, attorneys, accountants, representatives and their respective
successors and permitted assigns (the "OPI Indemnitees"), against and from all
liability, demands, claims, actions or causes of action, assessments, losses,
fines, penalties, costs, damages and expenses, including reasonable attorneys'
fees (collectively, the "Damages") sustained or incurred by any of the OPI
Indemnitees as a result of or arising out of or relating to:



                     (a)     Any inaccuracy in a representation or breach of a
warranty made by ONSOURCE or Acquisition in this Agreement or in any document or
instrument delivered to OPI in connection with this Agreement; or

                     (b)     The failure of ONSOURCE or Acquisition to comply
with, or the breach by ONSOURCE or Acquisition of, any of the covenants
contained in this Agreement or in any document or instrument delivered to OPI in
connection with this Agreement, to be performed by ONSOURCE or Acquisition.

   

     14.2     Indemnification Covenants of OPI. Subject to the limitations set
forth in this Section 14, OPI shall defend, indemnify, save and keep harmless
the Acquiring Companies and their managers, officers, members, agents,
attorneys, accountants, representatives and their respective successors and
permitted assigns (the "ONSOURCE Indemnitees"), against and from all Damages
sustained or incurred by any of the ONSOURCE Indemnitees as a result of or
arising out of or relating to:



                     (a)     Any inaccuracy in a representation or breach of a
warranty made by OPI in this Agreement or in any document or instrument
delivered to the Acquiring Companies in connection with this Agreement; or

                     (b)     The failure of OPI to comply with, or the breach by
OPI of, any of the covenants contained in this Agreement or in any document or
instrument delivered to the Acquiring Companies in connection with this
Agreement, to be performed by OPI.

        14.3     Limitations on Claims and Liability.

        Notwithstanding any provision of this Agreement to the contrary, no
party shall have liability to indemnify a party on the other side of this
Agreement and no party may assert a claim for indemnification for damages
suffered by it until and unless such party's claims for damages for which the
other party is entitled to indemnification equal or exceed, in the aggregate,
the sum of $10,000 (the "Damages Threshold"). Upon a party's cumulative claims
for indemnification equaling the Damages Threshold, a party may assert claims
for indemnification pursuant to Section 14.4 below for the full amount of such
party's damages for which it is entitled to indemnification hereunder.

   

     14.4     Method of Asserting Claims. For purposes of this Section 14.4, the
following terms shall be defined as follows:



                     (a)     "Claims" shall mean all claims asserted pursuant to
this Section 14, whether or not arising as a result of a Third Party Claim.

                     (b)     "Indemnified Person" shall mean any OPI Indemnitee,
any ONSOURCE Indemnitee or ONSOURCE/OPI Indemnitees, as the context requires.

                     (c)     "Indemnifying Person" shall mean any person
obligated to indemnify an Indemnified Person pursuant to this Section 14, as the
context requires.

                     (d)     "Third Party Claims" shall mean any Claim asserted
by any person not a party to this Agreement (including without limitation any
Governmental Authority), asserting that an Indemnified Person is liable for
monetary or other obligations which may constitute or result in Damages for
which such Indemnified Person may be entitled to indemnification pursuant to
this Section 14.

                     (e)     All Claims shall be made in writing and shall set
forth with reasonable specificity the facts and circumstances of the Claim, as
well as the basis upon which indemnification pursuant to this Section 14 is
sought. Notwithstanding the foregoing, no delay or failure by any Indemnified
Person to provide notification of any Claim shall preclude any Indemnified
Person from recovering for Damages pursuant to this Section 14, except to the
extent that such delay or failure materially compromises the rights of any
Indemnifying Person under this Section 14.

   

                  (f)     Within ten (10) days after receipt by an Indemnifying
Person of any notification of a Claim, the Indemnifying Person may, upon written
notice thereof to the Indemnified Person, assume (at the Indemnifying Person's
expense) control of the defense of such action, suit or proceeding with counsel
reasonably satisfactory to the Indemnified Person, provided the Indemnifying
Person acknowledges in writing to the Indemnified Person that any Damages that
may be assessed against the Indemnified Person in connection with such action,
suit or proceeding constitute Damages for which the Indemnified Person shall be
entitled to indemnification pursuant to this Section 14. If the Indemnifying
Person does not so assume control of such defense, the Indemnified Person shall
control such defense, but in so doing shall not waive or limit its right to
recover under this Section 14 for any Damages that may be assessed against the
Indemnified Person in connection with such action, suit or proceeding. The party
not controlling such defense may participate therein at its own expense;
provided that if the Indemnifying Person assumes control of such defense, and
the Indemnified Person has been advised in writing by outside legal counsel that
under the applicable standards of professional conduct, the Indemnifying Person
and the Indemnified Person may not be represented by the same counsel with
respect to such action, suit or proceeding, the reasonable fees and expenses of
one law firm for the Indemnified Person shall be paid by the Indemnifying
Person. The party controlling such defense shall keep the other party advised of
the status of such action, suit or proceeding and the defense thereof and shall
consider in good faith recommendations made by the other party with respect
thereto. The Indemnified Person shall not agree to any settlement of such
action, suit or proceeding without the prior written consent of the Indemnifying
Person, which (with respect to an action, suit or proceeding as to which the
Indemnifying Person has not elected to assume control of the defense) shall not
be unreasonably withheld, conditioned or delayed. The Indemnifying Person shall
not agree to any settlement of such action, suit or proceeding without the prior
written consent of the Indemnified Person, which shall not be unreasonably
withheld, conditioned or delayed so long as the settlement includes a complete
release of the Indemnified Person from all liability and does not contain or
contemplate any payment by, or injunctive or other equitable relief binding
upon, the Indemnified Person.



SECTION 15: NONDISCLOSURE OF CONFIDENTIAL INFORMATION

        15.1     Nondisclosure of Confidential Information. Each of the parties
hereto recognizes and acknowledges that it has and will have access to certain
nonpublic information of the others which shall be deemed the confidential
information of the other party (including, but not limited to, business plans,
costs, trade secrets, licenses, research projects, profits, markets, sales,
customer lists, strategies, plans for future development, financial information
and any other information of a similar nature) that after the consummation of
the transactions contemplated hereby will be valuable, special and unique
property of the Companies. Information received by the other party or its
representatives shall not be deemed Confidential Information and afforded the
protections of this Section 15.1 if, on the Closing Date, such information has
been (i) developed by the receiving party independently of the disclosing party,
(ii) rightfully obtained without restriction by the receiving party from a third
party, provided that the third party had full legal authority to possess and
disclose such information, (iii) publicly available other than through the fault
or negligence of the receiving party, (iv) released without restriction by the
disclosing party to anyone, including the United States government, (v) properly
and lawfully known to the receiving party at the time of its disclosure, as
evidenced by written documentation conclusively established to have been in the
possession of the receiving party on the date of such disclosure, or (vi) in the
opinion of counsel to the party, required to be disclosed under applicable
Federal or state securities laws, or the rules of any national securities
exchange, NASDAQ, or any over the counter market upon which the securities of
the party are then traded. Each of the parties hereto agrees that it shall not
disclose, and that it shall use its best efforts to prevent disclosure by any
other Person of, any such confidential information to any Person for any purpose
or reason whatsoever, except to authorized representatives of the Companies who
agree to be bound by this confidentiality agreement. Notwithstanding, a party
may use and disclose any such confidential information to the extent that a
party may become compelled by Legal Requirements to disclose any such
information; provided, however, that such party shall use all reasonable efforts
and shall have afforded the other party the opportunity to obtain an appropriate
protective order or other satisfactory assurance of confidential treatment for
any such information compelled to be disclosed. In the event of termination of
this Agreement, each party shall use all reasonable efforts to cause to be
delivered to the other parties, and to retain no copies of, any documents, work
papers and other materials obtained by such party or on such party's behalf
during the conduct of the matters provided for in this Agreement, whether so
obtained before or after the execution hereof. Each of the parties recognizes
and agrees that violation of any of the agreements contained in this Section
15.1 will cause irreparable damage or injury to the parties, the exact amount of
which may be impossible to ascertain, and that, for such reason, among others,
the parties shall be entitled to an injunction, without the necessity of posting
bond therefor, restraining any further violation of such agreements. Such rights
to any injunction shall be in addition to, and not in limitation of, any other
rights and remedies the parties may have against each other. The provisions of
this Section 15.1 shall survive any termination of this Agreement.

        15.2     No Publicity. Until the Closing or the termination of this
Agreement in accordance with its terms, neither ONSOURCE nor OPI shall, directly
or indirectly, issue any press release, or make any public statement, concerning
the transactions contemplated by this Agreement without the prior written
consent of ONSOURCE (in the case of such a release or statement by OPI) or of
OPI (in the case of such a release or statement by ONSOURCE). This Section 15.2
shall not, however, preclude any party from making any disclosure required by
applicable law, and in the event any party, or any officer, director, employee,
agent or representative of a party, believes that any press release, public
statement or other disclosure is so required, such party will notify and consult
with the other parties with respect thereto as promptly as is practicable under
the circumstances.

SECTION 16: EXPENSES

        Each of the parties will pay all costs and expenses of its performance
and compliance with this Agreement and the transactions contemplated hereby. In
no event will any party to this Agreement be liable to any other party for
incidental damages, lost profits, income tax consequences, lost savings or any
other consequential damages, even if such party has been advised of the
possibility of such damages, or for punitive damages, resulting from the breach
of any obligation under this Agreement. The provisions of this Section 16 shall
survive any termination hereof.   

 

SECTION 17: MISCELLANEOUS



        17.1     Attorney's Fees. In any action at law or in equity or in any
arbitration proceeding, for declaratory relief or to enforce any of the
provisions or rights or obligations under this Agreement, the unsuccessful party
to such proceeding, shall pay the successful party or parties all statutorily
recoverable costs, expenses and reasonable attorneys' fees incurred by the
successful party or parties including without limitation costs, expenses, and
fees on any appeals and the enforcement of any award, judgment or settlement
obtained, such costs, expenses and attorneys' fees shall be included as part of
the judgment. The successful party shall be that party who obtained
substantially the relief or remedy sought, whether by judgment, compromise,
settlement or otherwise.

        17.2     No Brokers. ONSOURCE represents and warrants to OPI and OPI
represents and warrants to ONSOURCE, that, except as set forth on Schedule 17.2,
neither it nor any party acting on its behalf has incurred any liability, either
express or implied, to any "broker," "finder," financial advisor, employee or
similar person in respect of any of the transactions contemplated hereby.
ONSOURCE agrees to indemnify OPI against, and hold it harmless from, and OPI
agrees to indemnify ONSOURCE against, and hold it harmless from, any liability,
cost or expense (including, but not limited to, fees and disbursements of
counsel) resulting from any agreement, arrangement or understanding made by such
party with any third party, including employees of OPI, for brokerage, finders
or financial advisory fees or other commissions in connection with this
Agreement or the transactions contemplated hereby. The provisions of this
Section 17.2 shall survive any termination of this Agreement.

        17.3     Survival and Incorporation of Representations. The
representations, warranties, covenants and agreements made herein or in any
certificates or documents executed in connection herewith shall survive the
execution and delivery thereof for a period of eighteen months from the Closing,
and all statements contained in any certificate or other document delivered by
any party hereunder or in connection herewith shall be deemed to constitute
representations and warranties made by that party to this Agreement.

        17.4     Incorporation by Reference. All Exhibits to this Agreement and
all documents delivered pursuant to or referred to in this Agreement are herein
incorporated by reference and made a part hereof.

        17.5     Parties in Interest. Nothing in this Agreement, whether express
or implied, is intended to, or shall, confer any rights or remedies under, or by
reason of, this Agreement, on any person other than the parties hereto and their
respective and proper successors and assigns and indemnitees. Nothing in this
Agreement shall act to relieve or discharge the obligation or liability of any
third persons to any party to this Agreement.

        17.6     Amendments and Waivers. This Agreement may not be amended, nor
may compliance with any term, covenant, agreement, condition or provision set
forth herein be waived (either generally or in a particular instance and either
retroactively or prospectively) unless such amendment or waiver is agreed to in
writing by all parties hereto.

        17.7     Waiver. No waiver of any breach of any one of the agreements,
terms, conditions, or covenants of this Agreement by the parties shall be deemed
to imply or constitute a waiver of any other agreement, term, condition, or
covenant of this Agreement. The failure of any party to insist on strict
performance of any agreement, term, condition, or covenant, herein set forth,
shall not constitute or be construed as a waiver of the rights of either or the
other thereafter to enforce any other default of such agreement, term,
condition, or covenant; neither shall such failure to insist upon strict
performance be deemed sufficient grounds to enable either party hereto to forego
or subvert or otherwise disregard any other agreement, term, condition, or
covenants of this Agreement.

        17.8     Governing Law - Construction. This Agreement, and the rights
and obligations of the respective parties, shall be governed by and construed in
accordance with the laws of the State of Colorado. Notwithstanding the preceding
sentence, it is acknowledged that each party hereto is being represented by, or
has waived the right to be represented by, independent counsel. Accordingly, the
parties expressly agree that no provision of this Agreement shall be construed
against any party on the ground that the party or its counsel drafted the
provision. Nor may any provision of this Agreement be construed against any
party on the grounds that party caused the provision to be present.

        17.9     Representations and Warranties. The representations and
warranties contained in Sections 9 and 11 of this Agreement shall survive the
Closing Date and shall remain operative in full force and effect for eighteen
months from the date of Closing regardless of any investigation at any time made
by or on behalf of either ONSOURCE or OPI and shall not be deemed merged in any
document or instrument so executed or delivered by either ONSOURCE or OPI.

        17.10     Notices. Any notice, communication, offer, acceptance,
request, consent, reply, or advice (herein severally and collectively, for
convenience, called "Notice"), in this Agreement provided or permitted to be
given, served, made, or accepted by any party or person to any other party or
parties, person or persons, hereunder must be in writing, addressed to the party
to be notified at the address set forth below, or such other address as to which
one party notifies the other in writing pursuant to the terms of this Section
17.10, and must be served by (i) telefax or other similar electronic method, or
(i) depositing the same in the United States mail, certified, return receipt
requested and postage paid to the party or parties, person or persons to be
notified or entitled to receive same, or (iii) delivering the same in person to
such party.

        Notice shall be deemed to have been given immediately when sent by
telefax and confirmed received or other electronic method and seventy-two hours
after being deposited in the United States mail, or when personally delivered in
the manner herein above described. Notice provided in any manner not specified
above shall be effective only if and when received by the party or parties,
person or persons to be, or provided to be notified.

        All notices, requests, demands and other communications required or
permitted under this Agreement shall be addressed as set forth below:

If ONSOURCE, to: ONSOURCE CORPORATION
5455 Spine Road, Suite C
Boulder, Colorado 80301
Fax: (303) 527-2903

With a copy to: Clifford L. Neuman, Esq.
Clifford L. Neuman, P.C.
1507 Pine Street
Boulder, Colorado 80302
Fax: (303) 449-1045

If OPI or the OPI
Shareholder, to: OSMOTICS PHARMA, INC.


1444 Wazee Street, Suite 210
Denver, Colorado 80202
Fax (303) 534-1860

With copy to: Reid A. Godbolt, Esq.
Jones & Keller, P.C.
1625 Broadway, 16th Floor
Denver, Colorado 80202
Fax (303) 573-0769



        Any party receiving a facsimile transmission shall be entitled to rely
upon a facsimile transmission to the same extent as if it were an original. Any
party may alter the address to which communications or copies are to be sent by
giving notice of such change of address in conformity with the provisions of
this Section 17.10 for the giving of notice.

        17.11     Fax/Counterparts. This Agreement may be executed by telex,
telecopy or other facsimile transmission, and such facsimile transmission shall
be valid and binding to the same extent as if it were an original. Further, this
Agreement may be signed in one or more counterparts, all of which when taken
together shall constitute the same documents. For all evidentiary purposes, any
one complete counter set of this Agreement shall be considered an original.

        17.12     Captions. The caption and heading of various sections and
paragraphs of this Agreement are for convenience only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

        17.13     Severability. Wherever there is any conflict between any
provision of this Agreement and any Governmental Requirement or judicial
precedent, the latter shall prevail, but in such event the provisions of this
Agreement thus affected shall be curtailed and limited only to the extent
necessary to bring it within the requirement of the law. In the event that any
part, section, paragraph or clause of this Agreement shall be held by a court of
proper jurisdiction to be invalid or unenforceable, the entire Agreement shall
not fail on account thereof, but the balance of the Agreement shall continue in
full force and effect unless such construction would clearly be contrary to the
intention of the parties or would result in unconscionable injustice.

        17.14     Good Faith Cooperation and Additional Documents. The parties
shall use their best good faith efforts to fulfill all of the conditions set
forth in this Agreement over which it has control or influence. Each party
covenants and agrees to cooperate in good faith and to enter into and deliver
such other documents and papers as the other party reasonably shall require in
order to consummate the transactions contemplated hereby, provided in each
instance, any such document is in form and substance approved by the parties and
their respective legal counsel.

        17.15     Specific Performance. The obligations of the parties under
Sections 2 and 3 are unique. If either party should default in its obligations
under said Section, the parties each acknowledge that it would be extremely
difficult and impracticable to measure the resulting damages; accordingly, the
non-defaulting party, in addition to any other available rights and remedies,
may sue in equity for injunction (mandatory or prohibitive) or specific
performance (all without the need to post a bond or undertaking of any nature),
and the parties each expressly waive the defense that a remedy at law in damages
is adequate.

        17.16     Assignment. Neither party may directly or indirectly assign or
delegate, by operation of law or otherwise, all or any portion of its/their/his
rights, obligations or liabilities under this Agreement without the prior
written consent of all other parties, which consent may be withheld in their
respective sole and absolute discretion. Any purported assignment or delegation
without such consent shall be null and void.

   

      17.17     Entire Agreement. For purposes of this Section, the term
"Agreement" shall include this Agreement and the Exhibits and other documents
attached hereto or described in this Section 17.17. This Agreement, and other
documents delivered pursuant to this Agreement, contain all of the terms and
conditions agreed upon by the parties relating to the subject matter of this
Agreement and supersede all prior and contemporaneous agreements, letters of
intent, representations, warranties, disclosures, negotiations, correspondence,
undertakings and communications of the parties, oral or written, respecting that
subject matter, including but not limited to the Original Agreement and Plan of
Reorganization and the Amendment Agreements entered into by the parties.

        17.18     Time. Time is of the essence of this Agreement and each of its
provisions.

[Signature Pages Follow]



IN WITNESS WHEREOF, the parties have signed the Agreement the date and year
first above written.

ONSOURCE CORPORATION,
a Delaware corporation
Name:
Title:


ONSOURCE ACQUISITION CORP.,
a Colorado corporation
Name:
Title:


OSMOTICS PHARMA, INC.,
a Colorado corporation
Name:
Title:
